  Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 1 of 91 PageID: 1



James E. Cecchi
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068
Telephone: (973) 994-1700

[Additional Attorneys on Signature Page]

Attorney for Plaintiffs and the Proposed Classes

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 GLENN SAGER and THOMAS
 HARRIES, Individually And On                Case No.: ______________
 Behalf Of All Others Similarly
 Situated,                                   CLASS ACTION COMPLAINT

                    Plaintiffs,              JURY TRIAL DEMANDED

        v.

 KEY SAFETY SYSTEMS, INC.,
 GENERAL MOTORS COMPANY,
 GENERAL MOTORS HOLDINGS LLC,
 GENERAL MOTORS LLC, and FCA US
 LLC,

                    Defendants.
 Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 2 of 91 PageID: 2



                                          TABLE OF CONTENTS
I.     INTRODUCTION ................................................................................................. 1
II.    PARTIES ............................................................................................................... 6
       A.       Plaintiffs ...................................................................................................... 6
       B.       Defendants ................................................................................................... 6
III.   JURISDICTION AND VENUE ............................................................................ 8
IV.    SUBSTANTIVE ALLEGATIONS ....................................................................... 9
       A.       Definitions ................................................................................................... 9
       B.       Joyson Airbags Have A Common Uniform Defect .................................. 11
       C.       Defendants Knew The Airbags Were Defective. ...................................... 14

                1.        Defendants were aware of the Defect and engaged in a slow and
                          ineffective recall.............................................................................. 15

                2.        Defendants knew or should have known about the publicly reported
                          airbag failures in the Class Vehicles. .............................................. 18
                3.        Defendants’ knew of the inflator defect from prior recalls and
                          litigation. ......................................................................................... 26
       D.       Despite Their Knowledge, Defendants Concealed The Inflator Defect And
                Continued To Sell Class Vehicles with the Defective Airbags As “Safe”
                And “Reliable.” ......................................................................................... 27

                1.        Labels and window stickers on the Class Vehicles stated that they
                          were equipped with working airbags and seatbelts and failed to
                          disclose the Inflator Defect. ............................................................ 28

                2.        General Motors and FCA marketed the Class Vehicles as safe and
                          reliable but failed to mention the Inflator Defect. .......................... 33
V.     CLASS ACTION ALLEGATIONS .................................................................... 49
       A.       The Class Definition.................................................................................. 50
       B.       Numerosity: Federal Rule of Civil Procedure 23(a)(1) ............................ 51
       C.       Commonality and Predominance: Federal Rule of Civil Procedure 23(a)(2)
                and 23(b)(3) ............................................................................................... 52
       D.       Typicality: Federal Rule of Civil Procedure 23(a)(3) ............................... 53
       E.       Adequacy: Federal Rule of Civil Procedure 23(a)(4) ............................... 54
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 3 of 91 PageID: 3



       F.       Declaratory and Injunctive Relief: Federal Rule of Civil Procedure
                23(b)(2) ...................................................................................................... 54
       G.       Superiority: Federal Rule of Civil Procedure 23(b)(3) ............................. 54
VI.     ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED .............. 55
VII. NATIONWIDE CLASS CLAIMS ...................................................................... 57
       NATIONWIDE COUNT I: ................................................................................. 57
          Violation of the Magnuson-Moss Warranty Act .......................................... 57
       NATIONWIDE COUNT II: ................................................................................ 62
          Fraud by Concealment.................................................................................. 62
       NATIONWIDE COUNT III:............................................................................... 65
          Unjust Enrichment ........................................................................................ 65
VIII. STATE SPECIFIC CLAIMS............................................................................... 67
       NEW JERSEY COUNT I: ................................................................................... 67
         Violation of the New Jersey Consumer Fraud Act (“NJCFA”) N.J. Stat.
         Ann. § 56:8-2 et seq...................................................................................... 67
       NEW JERSEY COUNT II: ................................................................................. 70
         Breach of Express Warranty......................................................................... 70
       NEW JERSEY COUNT III: ................................................................................ 75
         Breach of Implied Warranty of Merchantability N.J. Stat. Ann. §§ 12A:2-
         314, 12A:2A-103, and 12A:2A-212 ............................................................. 75
       MISSOURI COUNT I: ........................................................................................ 78
          Violation of the Missouri Merchandising Practices Act .............................. 78
       MISSOURI COUNT II:....................................................................................... 85
          Breach of the Implied Warranty of Merchantability .................................... 85
IX.     PRAYER FOR RELIEF ...................................................................................... 86
X.      DEMAND FOR JURY TRIAL ........................................................................... 87
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 4 of 91 PageID: 4




      Plaintiffs Glenn Sager and Thomas Harries, individually and on behalf of all

others similarly situated allege the following against General Motors Company,

General Motors Holdings LLC, General Motors LLC (collectively “General

Motors”), FCA US LLC (“FCA” with General Motors, the “Truck Manufacturers”),

and Key Safety Systems, Inc. d/b/a Joyson Safety Systems (“Joyson”) (collectively

“Defendants”) based upon personal knowledge as to allegations specifically

pertaining to Plaintiffs and, as to all other matters, upon the investigation of counsel.1

I.    INTRODUCTION

      1.        This action concerns defective airbags manufactured by Key Safety

Systems, Inc. d/b/a Joyson Safety Systems (previously defined as “Joyson”), the

successor-in-interest to Takata Corporation (“Takata”), which contain airbag

inflators that were contaminated by moisture during Joyson’s manufacturing

process, but were nevertheless equipped in trucks that Defendants FCA and General

Motors manufactured, sold, or leased. The Truck Manufacturers misrepresented the

Class Vehicles (defined below) as safe and deceptively concealed the fact that

inflators in these vehicles are prone to explode, even without airbag deployment, and



1
   Counsel’s investigation includes an analysis of publicly available information,
including Defendants’ Technical Service Bulletins, National Highway Traffic Safety
Administration documents and consumer complaints. Plaintiffs believe that a
reasonable opportunity for discovery will provide further support for the claims
alleged herein.


                                            1
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 5 of 91 PageID: 5




may maim or kill drivers and passengers.

      2.        An airbag is a critical safety feature of any motor vehicle. Airbags

are meant to prevent occupants from striking hard objects in the vehicle, such as the

steering wheel, dashboard, or windshield. An airbag’s inflator, as its name suggests,

is supposed to rapidly inflate the airbag upon vehicle impact. In the milliseconds

following a crash, the inflator ignites a propellant to produce gas that is released into

the airbag cushion, causing the airbag cushion to expand and deploy.

      3.        All Joyson airbags at issue in this litigation share a common, uniform

Defect: corrosion inside the inflator vessel of the airbags, caused by moisture

introduced into the vessel during Joyson’s manufacturing process (“Inflator Defect”

or “Defect”). It is known that airbags containing the Inflator Defect are located in

the roof-rails of certain trucks manufactured by General Motors and the side-curtains

of certain trucks manufactured by FCA. However, the Inflator Defect may also be

present in other airbags manufactured and distributed by Joyson.

      4.        Because of the common, uniform Inflator Defect, Joyson airbags fail

to perform as they should. Instead of protecting vehicle occupants from bodily injury

during accidents, the defective Joyson airbags may spontaneously explode, and may

injure drivers and passengers. As of August 2021, Joyson airbags have been involved

in three recalls because of the Inflator Defect.

      5.        Defendants either knew or should have known of the Inflator Defect


                                           2
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 6 of 91 PageID: 6




in light of their respective histories with Takata, a Japanese automotive parts

company. In 2013, a series of deaths and injuries associated with defective Takata

airbag inflators manufactured by their Mexican subsidiary, led Takata to initially

recall 3.6 million cars equipped with such airbags. Further fatalities caused by the

airbags led the National Highway Traffic Safety Administration (“NHTSA”) to

order an ongoing, U.S.-wide recall of tens of millions of cars, the largest automotive

recall in U.S. history (the “Takata Recalls”).

      6.       On June 25, 2017, Takata filed for Chapter 11 bankruptcy in the

United States and filed for bankruptcy protection in Japan, owing more in

compensation than was possible for its survival. On April 11, 2018, the bankrupt

assets of Takata were acquired by Key Safety Systems, Inc., which then renamed

itself to Joyson Safety Systems. Joyson now owns Takata’s supplier factories and on

information and belief is the successor-in-interest to its core books, records, and

personnel.

      7.       The Truck Manufacturers are aware of the Takata Recalls and are still

facing ongoing litigation for, among other things, concealment and suppression of

facts related to the Takata Recalls. The Truck Manufacturers are also aware that

Joyson is Takata’s successor-in-interest. The Truck Manufacturers therefore knew

or should have known that airbags manufactured by Joyson contain similar defects

in design or manufacturing to those triggering the Takata Recalls.


                                          3
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 7 of 91 PageID: 7




      8.       The Inflator Defect creates a dangerous condition that gives rise to a

clear, substantial, and unreasonable danger of death or personal injury. Moreover,

the Defective Airbags (defined below) are manufactured in Mexico, which is the

same location where the defective Takata airbags were manufactured. The Truck

Manufacturers are putting profits ahead of safety by continuing to equip vehicles

with Joyson airbags, even though they knew or should have known those airbags

were defective. Despite the shocking record of airbag failures, injuries, and deaths

caused by Joyson’s predecessor, Takata, the Truck Manufacturers failed to

adequately test the Defective Airbags, to fully investigate the problem, and have

been slow to issue recalls. Only relatively recently—on the heels of General Motors’

second recall—has the Defect with Joyson airbags come to light. Defendants have

delayed repairing the Inflator Defect, and continue to misrepresent and/or conceal

material facts regarding their safety.

      9.       As a result of this misconduct, Plaintiffs and members of the

proposed Classes were harmed and suffered actual damages. Plaintiffs and the

Classes did not receive the benefit of their bargain; rather, they purchased or leased

vehicles that are of a lesser standard, grade, and quality than represented, and they

did not receive vehicles that met ordinary and reasonable consumer expectations

regarding safe and reliable operation. Purchasers or lessees of the Class Vehicles

paid more, either through a higher purchase price or higher lease payments, than


                                          4
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 8 of 91 PageID: 8




they would have had the Inflator Defect been disclosed. Plaintiffs and the Classes

were deprived of having a safe, defect-free airbag installed in their vehicles, and

Defendants unjustly benefited from their unconscionable delay in recalling their

defective products, as it avoids incurring the costs associated with recalls and

installing replacement parts.

      10.      Plaintiffs and the Classes also suffered damages in the form of out-

of-pocket and loss-of-use expenses and costs, including but not limited to expenses

and costs associated with taking time off from work, paying for rental cars or other

transportation arrangements, and paying for childcare. Also, as a direct result of

misconduct by the Truck Manufacturers, each Plaintiff and Class member has out-

of-pocket economic damage by virtue of having incurred the expense of taking the

time to bring vehicles in for repair.

      11.      Plaintiffs and the Classes also suffered damages as a result of

Defendants’ concealment and suppression of the facts concerning the safety, quality,

and reliability of the Class Vehicles. Defendants’ false representations and

omissions concerning the safety and reliability of those vehicles and their

concealment of the known safety defects plaguing those vehicles caused Plaintiffs

and Class members to purchase, lease, or retain their vehicles with diminished value.




                                         5
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 9 of 91 PageID: 9




II.   PARTIES

      A.     Plaintiffs

      12.      Plaintiff Sager resides in Atco, New Jersey. Plaintiff Sager owns a

2016 Chevrolet Silverado, which was purchased used on or around April 1, 2020,

from Mall Chevrolet in Cherry Hill, New Jersey. The value of Plaintiff Sager’s 2016

Chevrolet Silverado has diminished as a result of the Inflator Defect. Plaintiff Sager

purchased his Class Vehicle for personal, family, and/or household use. Plaintiff

Sager would not have purchased his 2016 Chevrolet Silverado or would not have

paid as much for it had Defendants disclosed the Inflator Defect.

      13.      Plaintiff Harries resides in Saint Peters, Missouri. Plaintiff Harries

owns a 2015 GMC Sierra, which was purchased used on or around August 1, 2021,

from CarMax in Saint Peters, Missouri. The value of Plaintiff Harries’ 2015 GMC

Sierra has diminished as a result of the Inflator Defect. Plaintiff Harries purchased

his Class Vehicle for personal, family, and/or household use. Plaintiff Harries would

not have purchased his 2015 GMC Sierra or would not have paid as much for it had

Defendants disclosed the Inflator Defect.

      B.     Defendants

      14.      Key Safety Systems, Inc. d/b/a Joyson Safety Systems (“Joyson”), is

incorporated in Delaware with its principal place of business located at 2025 Harmon

Road, Auburn Hills, MI 48326. Joyson is owned jointly by Joyson Group (China)


                                            6
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 10 of 91 PageID: 10




and PAG Capital (Hong Kong), and the company is the result of Key Safety Systems,

Inc. purchasing troubled Japanese airbag company Takata Corporation.

       15.         General Motors LLC (“General Motors LLC”) is organized in

Delaware and maintains its executive offices at 300 Renaissance Center, Detroit,

Michigan. The sole member of General Motors LLC is General Motors Holdings

LLC.

       16.         General Motors Holdings LLC (“General Motors Holdings”) is

organized in Delaware and maintains its principal executive offices in Detroit,

Michigan. The sole member of General Motors LLC is General Motors Company.

       17.         General Motors Company (“General Motors Parent”) is a Delaware

corporation with its principal executive offices in Detroit, Michigan, and is a citizen

of the States of Delaware and Michigan. General Motors Parent’s only asset is its

100% ownership interest in General Motors Holdings. General Motors Parent is also

responsible for making reports to NHTSA related to vehicle safety and deciding on

vehicle recalls.

       18.         FCA US LLC (“FCA”), formerly known as Chrysler Group LLC, is

a Delaware limited liability company with its principal place of business located at

1000 Chrysler Drive, Auburn hills, Michigan, and FCA is a citizen of the States of

Delaware and Michigan. The sole owner of FCA is Stellantis N.V., a Dutch-

domiciled, multinational automotive manufacturing corporation, formed in 2021.


                                          7
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 11 of 91 PageID: 11




III.     JURISDICTION AND VENUE

         19.    Jurisdiction is proper in this Court pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d), because members of the proposed Classes are

citizens of states different from Defendants’ home states, and the aggregate amount

in controversy exceeds $5,000,000, exclusive of interest and costs. Jurisdiction is

also proper in this Court pursuant to 28 U.S.C. § 1331, because Plaintiffs’

Magnusson-Moss claims arise under federal law. This Court has supplemental

jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.

         20.    This Court has personal jurisdiction over Plaintiffs because Plaintiffs

submit to the Court’s jurisdiction.

         21.    This Court has personal jurisdiction over General Motors under 18

U.S.C. § 1965(d) because it is found, has agents, or transacts business in this District.

General Motors maintains 87 primary suppliers in New Jersey (direct and indirect)

with a purchase order current within the last 365 days, 79 active dealers in New

Jersey and delivered 58,177 vehicles in New Jersey just in 2020 alone.2 Further,

General Motors is committing a tortious act in this state, and causing injury to

property in this state arising out of General Motors acts and omissions outside this

state.


2
  General Motors in New Jersey, GENERAL MOTORS, https://www.gm.com/our-
company/us/nj.html (last accessed Aug. 16, 2021)


                                           8
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 12 of 91 PageID: 12




      22.        This Court has personal jurisdiction over FCA and Joyson under 18

U.S.C. § 1965(d) because: FCA and Joyson conducts substantial business in this

District; some of the actions giving rise to the Complaint took place in this District;

and some of Plaintiffs’ claims arise out of FCA and Joyson operating, conducting,

engaging in, or carrying on a business or business venture in this state or having an

office or agency in this state, committing a tortious act in this state, and causing

injury to property in this state arising out of FCA’s and Joyson’s acts and omissions

outside this state; and at or about the time of such injuries FCA and Joyson was

engaged in solicitation or service activities within this state, or products, materials,

or things processed, serviced, or manufactured by FCA and Joyson anywhere were

used or consumed within this state in the ordinary course of commerce, trade, or use.

      23.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because

a substantial part of the events or omissions giving rise to these claims occurred in

this District. Defendants caused harm to Plaintiff Sager, as well as hundreds of

members of the Classes residing in New Jersey. Venue is also proper under 18

U.S.C. § 1965.

IV.   SUBSTANTIVE ALLEGATIONS

      A.     Definitions

      24.        Plaintiffs bring this action on behalf of themselves, and all persons

similarly situated who purchased or leased Class Vehicles (defined below). Plaintiffs



                                           9
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 13 of 91 PageID: 13




seek redress individually, and on behalf of those similarly situated, for economic

losses stemming from Defendants’ manufacture, sale or lease, and false

representations or omissions concerning the Inflator Defect in the Class Vehicles,

including, but not limited to, diminished value. Plaintiffs, on behalf of themselves

and those similarly situated, seek to recover damages and statutory penalties and

injunctive relief/equitable relief.

      25.       “Class Vehicles” refers to all vehicles in the United States that (a)

were equipped with Defective Airbags (defined below) as original equipment and

(b) were manufactured, distributed, sold, or leased by Defendants.

      26.       “Defective Airbags” refers to all airbag modules manufactured by

Joyson, including (a) all airbags containing the Inflator Defect; (b) all airbags subject

to the recall identified in paragraph 28 below; and (c) all airbags manufactured by

Joyson subject to any subsequent expansion of pre-existing recalls, new recalls,

announced prior to the date of an order granting class certification, relating to the

tendency of such airbags to spontaneously deploy or rupture.

      27.       All Defective Airbags contain the Inflator Defect. As a result of the

Inflator Defect, all Defective Airbags have an unreasonably dangerous tendency to

explode, even without air-bag deployment, and maim or kill drivers and passengers.

      28.       The following tables identify, to the best of Plaintiffs’ understanding

and without the benefit of discovery, the General Motors and FCA vehicles equipped


                                           10
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 14 of 91 PageID: 14




with the Defective Airbags, along with their respective recall status:

  Recall           Make             Model                         Model Years
  20V-736;         GMC              Sierra 1500                   2015-2016
  21V-504
  20V-736;         GMC              Sierra 2500/3500              2015
  21V-504
  20V-736;         Chevrolet        Silverado 1500                2015-2016
  21V-504
  20V-736;         Chevrolet        Silverado 2500/3500           2015-2016
  21V-504
  21V-632          Dodge            Ram 1500                      2015-2019
  21V-632          Dodge            Ram 2500                      2015-2020
  21V-632          Dodge            Ram 3500                      2015-2020
  21V-632          Dodge            Ram Classic                   2019-2020

      B.     Joyson Airbags Have A Common Uniform Defect

      29.      Airbags are designed to take advantage of the physics of a crash. In

the case of a head-on collision, a car usually completes its impact progression in a

few instants. For example, when traveling at 40 miles per hour, a car will decelerate

at a rate of 3,997 meters per second, taking just 4.5 milliseconds to stop completely,

the blink of an eye. Following Newton’s second law, the bodies of the occupants

will continue to move until an outside force, such as the steering wheel, dashboard

or windshield bring the occupants to a stop. In this way, an airbag does not only

soften the blow in a collision; it also lowers the impact by stretching the collision

out over a longer period of time and spreading the impact over a larger area of the

body. For this reason, airbags inflate and then quickly deflate—to gradually bring

the occupants’ momentum from full speed to zero.


                                         11
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 15 of 91 PageID: 15




          30.   In general, there are five main parts of an airbag system: crash

sensors; a control module; a heating element; an explosive charge; and the airbag

itself.

          31.   The airbag control module initiates airbag deployment by input from

crash sensors located throughout the vehicle. Crash sensors are electronic devices

designed to tell when an impact has occured. The sensors respond to several different

sets of stimuli, such as sudden stopping or increased pressure as pieces of the car

move due to the force of the collision. Different sensors measure wheel speed, seat

occupant status, brake pressure, impact, and more. The airbag control module

measures these vehicle status indicators during operation.

          32.   Once the airbag control module detects a crash, it then sends an

electrical current through the heating element of the system, to rapidly heat up

inflator—or wake-up—the inflator.

          33.   The inflator then ignites a charge, often solid pellets of sodium azide

(NaN3), which explodes. The explosion produces nitrogen gas (N2~) that fills a

deflated nylon airbag, at about 200 miles per hour. The whole reaction takes a mere

1/25 of a second.




                                          12
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 16 of 91 PageID: 16




      34.      The airbag itself has tiny holes that begin releasing the gas the

moment it is filled. Airbags are designed to be deflating by the time it makes contact

with the occupant, in order to absorb the impact, rather than resulting in whiplash

that could kill or maim the occupant. For this reason, the Inflator Defect is

tremendously dangerous to occupants, fatally so. If an airbag deploys in the event of

no collision, occupants are assaulted with an airbag inflating at 200 mph in 1/25th of

a second and may bombarded with shrapnel.

      35.      In the case of prior Takata Recall, the inflator—the metal cartridge

packed with propellant wafers—ignited with too much force, sometimes with little

to no stimuli. When the airbag ruptures, it sends metal shards flying through the bag

in the same direction as it is inflating—in other words directly at the occupants’ head

and neck.

      36.      Here, the Defective Airbags were manufactured by Joyson—

Takata’s successor-in-interest—at Joyson’s Mexican facilities. Joyson appears to

still have issues from its acquisition of Takata – its airbag inflators were


                                          13
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 17 of 91 PageID: 17




contaminated with moisture during the manufacturing process. Indeed, just two

months ago Joyson announced the discovery of falsified seat belt testing data from

the Takata era. The Inflator Defect poses a tremendous public safety risk in the event

of an unexpected deployment—which is a serious, unjustified, and dangerous safety

defect.

C.    Defendants Knew The Airbags Were Defective.

      37.      Defendants knew or had reason to know of the Inflator Defect and

the risks it entails well before General Motors and FCA issued their recalls, from

consumer complaints, internal investigations, and communications from their

networks of dealerships. Defendants have continued to acquire knowledge of the

Defect and General Motors delayed nearly nine months before issuing a secondary

recall. Defendants have continued to conceal this problem and the pattern of

accidents, injuries, and deaths that have resulted from it. Defendants have failed to

share this information with the consumers who paid for and drive their Class

Vehicles every day.

      38.      It is perhaps unsurprising that Defendants have unreasonably and

unsafely delayed disclosure of the Inflator Defect following its history endangering

the public. As is now public knowledge, millions of General Motors and FCA

vehicles contained the dangerous and defective Takata airbag inflators that can

explode with too much force and spray metal shrapnel into vehicle passenger



                                         14
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 18 of 91 PageID: 18




compartments. While the dangers of these Takata airbags were widely known for

years, General Motors and FCA lobbied regulators to delay recalls for their affected

vehicles to avoid a resulting hit to their profits. The Truck Manufacturers reported

that recalling their vehicles with Takata inflators costed hundreds of millions of

dollars.

      39.      Consumers brought a putative class action seeking redress. See In re

Takata Airbag Product Liability Litigation, Case No. 14-cv-240009, Dkt. 2750,

(S.D. Fl.). While other vehicle manufacturers had earlier and voluntarily recalled

their vehicles with Takata airbags, it was only years later, with that consumer

litigation pending, that the Truck Manufacturers issued belated recalls. And

importantly, did so only after regulators from NHTSA denied General Motors’

petition for inconsequentiality, in which it attempted to argue that a recall was

unnecessary. 3 Here, as in Takata, Defendants knew or should have known that the

Defective Airbags were dangerous.

                1.    Defendants were aware of the Defect and engaged in a
                      slow and ineffective recall.
      65.      On June 2, 2020, General Motors’ Technical Assistance Center




3
  General Motors will recall 7 million vehicles for air bag issue worldwide,
REUTERS (November 23, 2020), https://www.reuters.com/article/us-gm- recall/gm-
will-recall-7-million-vehicles-for-air-bag-issue-worldwide- idUSKBN2831TH (last
visited August 16, 2021).


                                        15
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 19 of 91 PageID: 19




received    a   report    from    a   General     Motors     dealer      regarding   an

unwanted/uncommanded deployment of a roof-rail airbag in a 2015 model year

Chevrolet Silverado. An inspection was conducted on June 22, 2020, and based on

the photos obtained in that inspection, the issue was submitted to General Motors’

safety program on June 25, 2020. On June 26, 2020, General Motors opened a formal

product investigation.

      66.       Joyson received the inflator from the field on July 17, 2020, and

began engineering analyses on the returned part, including metallurgical and

scanning electron microscopy analyses. Joyson found evidence of corrosion and

material embrittlement at the inflator end cap.

      67.       Joyson observed similar corrosion and embrittlement in a roof-rail

airbag inflator returned from the field from a prior incident in 2019.

      68.       On October 20, 2020, Joyson informed General Motors that it

identified a production period during which moist air might have been introduced

into the inflator manufacturing process. This supplier production window aligns with

the manufacturing dates of inflators from both field cap-separation incidents. On

November 18, 2020, General Motors’ Safety and Field Action Decision Authority

decided to conduct a safety recall on roof-rail airbag inflators produced during this

production window.

      69.       On November 25, 2020, the first recall was issued, less than 10,000


                                         16
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 20 of 91 PageID: 20




vehicles were recalled. 4

      70.      On January 15, 2021, according to NHTSA ID 11416553, at least one

consumer indicated that they attempted to have their Class Vehicle repaired but that

the parts were not yet available and the infrastructure for repair was not in place.

Accordingly, over two months after issuing the recall, General Motors was not in a

position to repair the Class Vehicles.

      71.      In mid-June 2021, roof-rail airbags in three separate 2015 model year

Silverado vehicles—one in Florida and two in Texas—ruptured while the vehicles

were unoccupied and not in use within a few weeks’ time. In all three inflators, the

steel inflator-body sidewall split open, suddenly releasing the gas stored inside the

chamber.

      72.      General Motors became aware of these three incidents on June 15,

June 21, and June 22nd. On June 24, 2021, General Motors’ Safety and Field Action

Decision Authority decided to conduct a safety recall.

      73.      On July 1, 2021, General Motors issued their second recall,

increasing the number of Class Vehicles’ affected from under 10,000 vehicles to

over 400,000 vehicles. 5


4
         See Part 575 Safety Recall Report, NHTSA (Feb. 24, 2021)
https://static.nhtsa.gov/odi/rcl/2020/RCLRPT-20V736-6601.PDF.
5
          See Part 575 Safety Recall Report, NHTSA (July 1, 2021)
https://static.nhtsa.gov/odi/rcl/2021/RCLRPT-21V504-9818.PDF.


                                         17
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 21 of 91 PageID: 21




      74.      On August 15, 2021, FCA also issued a recall for 212,373 Ram pick-

ups in the United States, and another 49,334 in Canada and Mexico. Nearly two

years after Joyson became aware of the Defect in 2019, only recently have

Defendants begun to issue recalls. Accordingly, Defendants knew or should have

known that the Joyson airbags installed in millions of Class Vehicles were defective

and potentially deadly.

                2.     Defendants knew or should have known about the
                       publicly reported airbag failures in the Class Vehicles.
      79.      Defendants were also on notice of the Inflator Defect and its attendant

safety risks from consumer complaints. These complaints are publicly available

online through NHTSA’s website.

      80.      On information and belief, vehicle manufacturers such as General

Motors and FCA monitor these public databases for complaints about their vehicles,

in particular in light of their statutory obligations to report known safety defects in

their vehicles to NHTSA and consumers. Moreover, in many of these reports, it is

expressly clear that General Motors and FCA were directly informed of, and even

investigated, the accidents in question. While the Truck Manufacturers had access

to the full body of these complaints in the public database, they failed to act until

much later.

      Vehicle:                   2015 Chevrolet Silverado 1500
      NHTSA ID Number:           11428106



                                          18
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 22 of 91 PageID: 22




        Incident Date:            July 9, 2021
        Consumer Location:        DAYTONA BEACH, FL
        VIN:                      1GCVKPEC5FZ****

        Side rail airbag deployed knock me out and total my vehicle.6


        Vehicle:                  2015 Chevrolet Silverado 1500
        NHTSA ID Number:          11395621
        Incident Date:            February 6, 2021
        Consumer Location:        ALBUQUERQUE, NM
        VIN:                      3GCUKREC9FG****

        I WAS DRIVING AT A SPEED OF 40 MPH ON A DIRT ROAD
        WHEN I HIT A LITTLE BUMP AN DRIVER AN PASSENGER
        CURTAIN AIR BAGS DEPLOY FOR NO REASON AT ALL,
        CAUSING MYSELF AN WIFE TO RUN OFF THE ROAD INTO
        AN EMBANKMENT. MY WIFE IS OK I SUFFER A
        LACERATION TO MY NOSE AN A SPRANG ANKLE. THIS HAD
        HAPPEN WILL DELIVERING FOOD AN WATER TO
        GRANDPARENTS ON THE RESERVATION, THEY HAVE NO
        RUNNING WATER. THERE WAS NO POLICE REPORT FILED
        DUE TO COVID 19 AN UNAVAILABLE POLICE ON
        RESERVATION.


        Vehicle:                  2015 Chevrolet Silverado 1500
        NHTSA ID Number:          11416553
        Incident Date:            January 15, 2021
        Consumer Location:        BLOOMINGDALE, NJ
        VIN:                      1GCVKREC7FZ****

        THE CONTACT OWNS A 2015 CHEVROLET SILVERADO 1500.
        THE CONTACT RECEIVED NOTIFICATION OF NHTSA
        CAMPAIGN NUMBER: 20V736000 (AIR BAGS) HOWEVER, THE
        PART TO DO THE RECALL REPAIR WAS NOT YET
        AVAILABLE. THE CONTACT STATED THAT THE
6
    All emphasis added. Complaints available at: https://www.nhtsa.gov/vehicle/.


                                          19
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 23 of 91 PageID: 23




      MANUFACTURER HAD EXCEEDED A REASONABLE
      AMOUNT OF TIME FOR THE RECALL REPAIR. HAWTHORNE
      CHEVROLET (1180 GOFFLE RD, HAWTHORNE, NJ 07506) AND
      THE MANUFACTURER WERE MADE AWARE OF THE ISSUE.
      THE MANUFACTURER INSTRUCTED THE DEALER TO
      PROVIDE THE CONTACT WITH A LOANER VEHICLE SINCE
      THE REMEDY WAS NOT YET AVAILABLE. THE CONTACT
      HAD NOT EXPERIENCED A FAILURE. THE VEHICLE WAS NOT
      YET REPAIRED. VIN TOOL CONFIRMS PARTS NOT
      AVAILABLE.


      Vehicle:               2015 Chevrolet Silverado 1500
      NHTSA ID Number:       11390204
      Incident Date:         January 27, 2021
      Consumer Location:     AURORA, MO
      VIN:                   1GC1KVEG1FF****

      TL* THE CONTACT OWNS A 2015 CHEVROLET SILVERADO
      2500. THE CONTACT STATED THAT WHILE THE HUSBAND
      WAS DRIVING APPROXIMATELY 35 MPH BOTH THE FRONT
      AND REAR DRIVER AND PASSENGER SIDE CURTAIN AIR
      BAGS ERRONEOUSLY DEPLOYED CAUSING THE DRIVER TO
      LOST CONTROL OF THE STEERING AND CRASH INTO A
      DITCH. DURING THE INCIDENT THE DRIVER SUSTAINED A
      NECK INJURY. NO POLICE REPORT WAS TAKEN. THE CAUSE
      OF THE FAILURE WAS NOT DETERMINED. THE LOCAL
      DEALER RELIABLE CHEVROLET LOCATED AT 3655 S
      CAMPBELL AVE, SPRINGFIELD, MO 65807 WAS NOTIFIED OF
      THE FAILURE. THE MANUFACTURER WAS NOT YET
      CONTACTED. THE FAILURE MILEAGE WAS 268,000.


      Vehicle:               2015 Chevrolet Silverado 1500
      NHTSA ID Number:       11169960
      Incident Date:         December 20, 2018
      Consumer Location:     BAYTOWN, TX
      VIN:                   3GCUKREC6FG****



                                     20
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 24 of 91 PageID: 24




      DRIVING DOWN SINGLE LANE ROAD I BEGAN TO STOP FOR
      RED LIGHT, AS I BEGAN TO DEPRESS BRAKE PEDAL BUT IT
      WAS STIFF AND HAD SIGNIFICANT EFFECT SLOWING MY
      TRUCK. I DROVE OF RIGHT SIDE OF ROAD INTO WET GRASS
      TOO AVOID COLLISION OF SUV STOPED IN FRONT OF ME.
      THERE WAS NO LOSS OF CONTROL OR DAMAGE DONE TO
      EXTERIOR OF TRUCK OR MYSELF . AS I'M ALMOST
      COMPLETELY STOPED THE SIDE CURTAIN AIR BAGS
      DEPLOY FOR NO APPARENT REASON CAUSING SEVER
      DAMAGE IT THE INTERIOR PANELS, HEADLINER AND
      BOTH FRONT SEAT BELTS THAT HAVE THAT CONTAIN
      SMALL CHARGE PERMINTLY LOCK AND NOW ARE UN
      USABLE.I WAS ONLY PERSON IN TRUCK BUT THE
      PASSENGER FRONT SEAT BELT IS RETRACTED AND
      LOCKED GUITAR STRING TIGHT.


      Vehicle:               2015 Chevrolet Silverado 1500
      NHTSA ID Number:       10936390
      Incident Date:         November 11, 2016
      Consumer Location:     GUTHRIE, OK
      VIN:                   N/A

      THE SIDE CURTAIN AIRBAGS DEPLOYED WHILE I WAS
      DRIVING ON A PAVED ROADWAY. I DID NOT HIT ANYTHING
      PRIOR TO INCIDENT. GM STATES THAT THEY WILL NOT
      TAKE RESPONSIBILITY FOR THE TRUCK. I WAS
      THANKFULLY NOT INJURED AND NO ONE ELSE WAS
      INJURED. THERE IS NO PHYSICAL DAMAGE TO THE TRUCK
      AT ALL. GM HAS ABSOLUTELY NO CONCERN FOR THE
      PUBLIC SAFETY. THE RECALL ON THE AIRBAGS HAD BEEN
      "FIXED" BY BOB HOWARD DEALERSHIP IN OKLAHOMA
      CITY THE MONTH BEFORE THE AIRBAGS DEPLOYED. THE
      SEATBELT RECALL WAS ALSO FIXED THE MONTH BEFORE
      AS WELL. *TR




                                     21
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 25 of 91 PageID: 25




      Vehicle:               2015 Chevrolet Silverado 1500
      NHTSA ID Number:       10908311
      Incident Date:         August 20, 2016
      Consumer Location:     CRAIG, CO
      VIN:                   3GCUKPEC9FG****

      WHILE ON A DIRT ROAD DRIVING AT A SLOW SPEED, THE
      SIDE CURTAIN AIRBAGS DEPLOYED. THE VEHICLE DID NOT
      HIT ANYTHING AND NO OTHER DAMAGE OCCURRED. GM
      SENT A 3RD PARTY TO EVALUATE THE VEHICLE AND
      DECLARED THE WARRANTY VOID SINCE WE HAD
      INSTALLED A 4" LIFT KIT. THERE IS CURRENTLY A RECALL
      FOR TAKATA AIRBAGS ON THIS PARTICULAR TRUCK BUT
      GM SAYS THIS IS UNRELATED. THIS VEHICLE WAS
      PURCHASED NEW IN MARCH OF 2016 AND HAD 5089 MILES
      WHEN THIS INCIDENT OCCURRED. HOW CAN GM DENY THIS
      CLAIM. SHOULDN'T THEY HAVE TO PROVE THAT THE LIFT
      KIT CAUSED THE DEPLOYMENT IF THAT IS THEIR REASON
      FOR DENIAL? NO WHERE IN THE WARRANTY INFORMATION
      DOES IT STATE INSTALLING A LIFT KIT CAN CAUSE THE
      SIDE AIR BAGS TO DEPLOY. NO WHERE ON THE
      INFORMATION     PROVIDED     FROM    THE    LIFT   KIT
      MANUFACTURER DOES IT STATE YOUR WARRANTY COULD
      BE VOID IF YOU INSTALL THE KIT. THIS ISN'T RIGHT. ANY
      HELP YOU CAN PROVIDE WOULD BE GREATLY
      APPRECIATED.


      Vehicle:               2015 Chevrolet Silverado 1500
      NHTSA ID Number:       10748531
      Incident Date:         June 22, 2015
      Consumer Location:     PHILIPSBURG, PA
      VIN:                   1GCVKREC8FZ****

      TL* THE CONTACT OWNS A 2015 CHEVROLET SILVERADO.
      THE CONTACT STATED THAT WHILE DRIVING
      APPROXIMATELY 14 MPH ON A GRAVEL ROAD, BOTH THE
      DRIVER AND PASSENGER SIDE AIR BAGS DEPLOYED. THE
      CONTACT AND THE PASSENGER SUSTAINED INJURIES.


                                     22
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 26 of 91 PageID: 26




      THE CONTACT REQUIRED MEDICAL ATTENTION. THE
      VEHICLE WAS TAKEN TO A DEALER WHERE IT WAS
      DIAGNOSED THAT THE FAILURE WAS CAUSED BY THE
      ROUGH ROAD AND THAT THE VEHICLE FUNCTIONED AS
      DESIGNED. THE MANUFACTURER WAS NOTIFIED OF THE
      FAILURE. THE VEHICLE WAS NOT REPAIRED. THE FAILURE
      MILEAGE WAS 9,300.


      Vehicle:               2016 Dodge Ram 1500
      NHTSA ID Number:       11396137
      Incident Date:         September 3, 2020
      Consumer Location:     HINESVILLE, GA
      VIN:                   1C6RR6GGXGS****

      SIDE CURTAIN AND DRIVER SEAT AIRBAG DEPLOYED
      WHILE DRIVING ABOUT 10 MPH AFTER PULLING OUT OF
      THE GAS STATION. THERE WAS NO COLLISION. I REPORTED
      THE SITUATION TO RAM AND THEY TOLD ME SORRY
      ABOUT YOUR LUCK, WERE NOT TAKING CARE OF IT.


      Vehicle:               2015 Dodge Ram 2500
      NHTSA ID Number:       11174495
      Incident Date:         February 1, 2019
      Consumer Location:     WARRENTON, MO
      VIN:                   3C6TR5DT8FG****

      TL* THE CONTACT OWNS A 2015 RAM 2500. WHILE DRIVING
      DOWN A GRAVEL DRIVEWAY, THE FRONT SIDE AIR BAGS
      DEPLOYED WITHOUT WARNING OR AN IMPACT. THERE
      WERE NO INJURIES. AN UNKNOWN DEALER WAS
      CONTACTED. THE MANUFACTURER WAS CONTACTED AND
      STATED THAT THE VEHICLE WAS NOT INCLUDED IN A
      TAKATA AIR BAG RECALL. THE VEHICLE WAS NOT
      REPAIRED. THE FAILURE MILEAGE WAS UNKNOWN.




                                     23
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 27 of 91 PageID: 27




      Vehicle:                  2017 Dodge Ram 2500
      NHTSA ID Number:          11407815
      Incident Date:            April 8, 2021
      Consumer Location:        ORANGE, CA
      VIN:                      3C6UR5FL1HG****

      DRIVING DOWN HIGHWAY AND BOTH SIDE IMPACT
      AIRBAGS DEPLOYED FROM SEATS AND THE CEILING
      COVERING ALL SIDE WINDOWS FOR NO APPARENT
      REASON AT ALL.

      81.      The above consumer complaints represent a sampling of complaints

filed with the NHTSA. Defendants monitored and saw the above quoted consumer

complaints for three reasons:

                a. First, pursuant to the Transportation Recall Enhancement,

                   Accountability, and Documentation Act (the “TREAD Act”), 49

                   U.S.C. § 30118, manufacturers are required to monitor reports

                   submitted to NHTSA and report information regarding internal

                   customer complaints and warranty claims to NHTSA, and

                   federal law imposes criminal penalties against manufacturers

                   who fail to disclose known safety defects.

                b. Second, car manufacturers like Defendants know that NHTSA is

                   a repository for complaints, and as such can provide an early

                   warning mechanism for responding to design or manufacturing

                   defects that pose a safety hazard. Hence, as courts have found, it




                                        24
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 28 of 91 PageID: 28




                  is entirely reasonable to assume that car manufacturers closely

                  monitor and analyze complaints made to NHTSA—particularly

                  when they entail a safety hazard.

               c. Third, online reputation management (commonly called “ORM”

                  for short), is now a standard business practice among most major

                  companies and entails monitoring consumer forums, social

                  media and other sources on the internet where consumers can

                  review or comment on products. “Specifically, [online]

                  reputation management involves the monitoring of the reputation

                  of an individual or a brand on the internet, addressing content

                  which is potentially damaging to it, and using customer feedback

                  to try to solve problems before they damage the individual’s or

                  brand’s reputation.”7 The growth of the internet and social

                  media, along with the advent of reputation management

                  companies, has led to ORM becoming an integral part of many

                  companies’ marketing efforts. Defendants regularly monitored

                  NHTSA in connection with its ORM activities because candid



7
  Moryt Milo, Great Businesses Lean Forward, Respond Fast, SILICON VALLEY
BUSINESS JOURNAL (September 5, 2013), http://www.bizjournals.com/sanjose/print-
edition/2013/05/17/great-businesses-lean-forward-respond.html.


                                       25
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 29 of 91 PageID: 29




                      comments from Defendants owners provide valuable data

                      regarding quality control issues and customer satisfaction.

                      Defendants therefore would have learned about the numerous

                      complaints filed with NHTSA.

       82.      Defendants, who concealed their knowledge of the nature and extent

of the Inflator Defect from the public while continuing to advertise their products as

safe and reliable, have shown a blatant disregard for public welfare and safety.

Moreover, General Motors and FCA have violated their affirmative duty, imposed

under the TREAD Act, to promptly advise customers about known defects.

                 3.     Defendants’ knew of the inflator defect from prior recalls
                        and litigation.
       83.      Defendants knew or should have known of the Inflator Defect based

off prior recalls and litigation.

       84.      As explained above, the original Takata defect triggered the largest

recall in American history, and it continues to grow. There, FCA recalled 2003-2010

Dodge Ram vehicles equipped with, upon information and belief, the same or similar

defective inflators. FCA, working with Joyson, identified affected products, but, for

the sake of its own profits, failed to include the Class Vehicles in its recalls. FCA

to this day has still failed to disclose the Inflator Defect to Plaintiffs or the Classes.

       85.      Like FCA, General Motors also previously recalled 2007-2014 truck




                                           26
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 30 of 91 PageID: 30




and SUV vehicles equipped with, upon information and belief, the same or similar

defective inflators. General Motors, working with Joyson, identified affected

products, but, for the sake of its own profits, failed to initially recall these vehicles.

However, as alleged in more detail herein, General Motors finally publicly admitted

the existence of the Inflator Defect in the Class Vehicles.

D.    Despite Their Knowledge, Defendants Concealed The Inflator Defect
      And Continued To Sell Class Vehicles with the Defective Airbags As
      “Safe” And “Reliable.”
      86.       For Plaintiffs and many consumers, safety is one of the most

important factors when buying or leasing a vehicle, and especially for trucks and

family-oriented SUVs composing the Class Vehicles. General Motors and FCA

capitalized on this fact in advertising and other consumer-facing representations

about the Class Vehicles and touted the safety of the Class Vehicles in national

marketing campaigns.

      87.       In advertisements and promotional materials, General Motors and

FCA maintained that the Class Vehicles were safe and reliable, and did not correct

representations about the Class Vehicles’ safety and reliability made in the past.

Instead, General Motors and FCA have repeatedly touted the Class Vehicles’

passenger safety systems and assured consumers they could rely on their airbags.

These representations are false and misleading because of what they fail to say;

General Motors and FCA uniformly failed to disclose that the Defective Airbags are



                                           27
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 31 of 91 PageID: 31




prone to explode, even without air-bag deployment, and maim or kill drivers and

passengers.

      88.      Plaintiffs,   directly   or    indirectly,   were   exposed   to   these

advertisements and promotional materials before purchasing or leasing their Class

Vehicles. If General Motors and FCA had instead chosen to disclose the truth about

the Inflator Defect—including at dealerships, on their websites, in brochures, press

releases or in other promotional materials—Plaintiffs and Class members would

have seen those disclosures and been capable of making an informed purchasing

decision. The misleading statements about Class Vehicles’ safety in FCA and

General Motors’ advertisements and promotional materials, as well as omissions of

truth about the Inflator Defect, influenced Plaintiffs and Class members’ decisions

to purchase or lease Class Vehicles.

                1.     Labels and window stickers on the Class Vehicles stated
                       that they were equipped with working airbags and
                       seatbelts and failed to disclose the Inflator Defect.
      109.     To distribute their vehicles in the United States, the Truck

Manufacturers had to “certify to the distributor or dealer at delivery that the vehicle

or equipment complies with applicable motor vehicle safety standards prescribed”

by NHTSA under Chapter 301 of Title 49 of the U.S. Code. Accordingly, General

Motors and FCA “may not issue the certificate if, in exercising reasonable care,”

they have “reason to know the certificate is false or misleading in a material respect.”



                                             28
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 32 of 91 PageID: 32




49 U.S.C. § 30115; see also 49 U.S.C. § 30112.

      110.       Further, since “[c]ertification of a vehicle must be shown by a label

permanently fixed to the vehicle,” all Class Vehicles have a permanent label

certifying compliance with the safety regulations prescribed by NHTSA. Since all

the Class Vehicles are passenger vehicles, the permanent label must state: “This

vehicle conforms to all applicable Federal motor vehicle safety, bumper, and theft

prevention standards in effect on the date of manufacture shown above.” 49 C.F.R.

§ 567.4(g)(5).

      111.       These labels were false and misleading because they failed to warn

consumers about the risk that the inflators in the Class Vehicles are prone to explode,

even without air-bag deployment, and instead indicated that the passenger safety

system would function properly. See 49 C.F.R. § 571.208 (S4.1.5.4, S4.1.5.5)

(Federal motor vehicle safety standards requiring Occupant Restraint Systems with

airbags and seatbelts). Vehicle manufacturers have a duty to disclose known safety

defects to the public and to NHTSA. When a vehicle manufacturer learns of a safety

defect, federal law requires it to disclose the Defect to NHTSA and to the owners,

purchasers, and dealers of the vehicle. 49 U.S.C. § 30118(c).

      112.       Indeed, General Motors acknowledges these obligations in its public

SEC filings. In its Form 10-K for fiscal year 2019, General Motors Parent states: “If

we or NHTSA determine that either a vehicle or vehicle equipment does not comply


                                          29
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 33 of 91 PageID: 33




with a safety standard or if a vehicle Defect creates an unreasonable safety risk, the

manufacturer [must] notify owners and provide a remedy.” 8 Likewise, a prior

publicly-traded parent of FCA, Fiat Chrysler Automobiles N.V., stated in an SEC

filing that “Under U.S. federal law, all vehicles sold in the U.S. must comply with

Federal Motor Vehicle Safety Standards (“FMVSS”) promulgated by NHTSA, and

must be certified by their manufacturer as being in compliance with all such

standards at the time of the first purchase of the vehicle. In addition, if a vehicle

contains a defect that is related to motor vehicle safety or does not comply with an

applicable FMVSS, the manufacturer must notify NHTSA and vehicle owners and

provide a remedy at no cost.” 9

        113.    The interiors of the Class Vehicles also contain prominent labels that

alert the driver and passengers to the vehicle’s airbag system. For example, steering

wheels and passenger dashboards typically have labels identifying the airbag and

safety restraint system.

        114.    General Motors and FCA was also specifically required to include in

their vehicles warning labels that alerted consumers of the need to perform airbag

maintenance. For example, S4.5.1 of 49 C.F.R. § 571.208 states:

        Air bag maintenance or replacement information. If the vehicle
        manufacturer recommends periodic maintenance or replacement of an

8
    General Motors, Co., Annual Report (Form 10-K) (Feb. 5, 2020).
9
    Fiat Chrysler Automobiles N.V., Annual Report (Form 20-F) (Feb. 20, 2018).


                                          30
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 34 of 91 PageID: 34




      inflatable restraint system, as that term is defined in S4.1.5.1(b) of this
      standard, installed in a vehicle, that vehicle shall be labeled with the
      recommended schedule for maintenance or replacement. The schedule
      shall be specified by month and year, or in terms of vehicle mileage, or
      by intervals measured from the date appearing on the vehicle
      certification label provided pursuant to 49 CFR Part 567. The label shall
      be permanently affixed to the vehicle within the passenger
      compartment and lettered in English in block capital and numerals not
      less than three thirty-seconds of an inch high. This label may be
      combined with the label required by S4.5.1(b) of this standard to appear
      on the sun visor.

      115.      Plaintiffs are unaware of any label in any Class Vehicle that alerted

consumers to the Inflator Defect or the need to perform maintenance to prevent

airbag deployment.

      116.      General Motors and FCA also distributed the Class Vehicles with so-

called “Monroney” labels (also known as “window stickers”) that described the

equipment and safety features of the vehicles, including airbags. Dealers sell Class

Vehicles to consumers with these labels visible. An image of a Monroney label for

the 2015 Chevrolet Silverado 1500 is included below as an example. In the center of

the image, it features a “Five Star” frontal crash rating for drivers. Under “Safety &

Security” features, it touts the airbag system. 10




10
    Monroney labels for many of the Class Vehicles are available at:
https://monroneylabels.com.


                                           31
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 35 of 91 PageID: 35




      117.    As shown in these examples, Monroney labels uniformly assured

consumers that the Class Vehicles had working airbags. This information would

have suggested to any reasonable consumer that the passenger safety system did not

suffer from a Defect and would perform its intended function.

      118.    Had General Motors and FCA disclosed the defective nature of

airbags on the Monroney labels or other labels or marketing for the Class Vehicles,

Plaintiffs and Class members would have seen that disclosure and been capable of

making an informed decision when purchasing their Class Vehicle.




                                        32
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 36 of 91 PageID: 36




                2.      General Motors and FCA marketed the Class Vehicles as
                        safe and reliable but failed to mention the Inflator Defect.
      125.     General Motors and FCA’s advertisements for the Class Vehicles left

out a vital part of the story like their other consumer-facing representations. By

uniformly omitting any information about the Inflator Defect, General Motors and

FCA misled consumers into believing that their airbags would function properly in

a crash, despite its knowledge to the contrary.

      126.     Brochures and press releases for the Class Vehicles and Defendants’

vehicles use similar language to send a misleading message of safety. Illustrative

examples are described below.

                a. In the brochure for the 2015 GMC Sierra 1500, General Motors

                     specifically touted the safety features of the Class Vehicle

                     including its airbags. 11




11
            2015        GMC       Sierra       1500,    Auto-Brochures
https://www.autobrochures.com/makes/GMC/Sierra/GMC_US%20Sierra_2015.pd
f (last accessed Aug. 20, 2021)


                                            33
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 37 of 91 PageID: 37




               b. In the sales brochure for the 2016 GMC Sierra 1500, General

                 Motors advertised the capability of the Class Vehicle’s “safety

                 alert system” and airbags.12




12
     2016     GMC    Sierra   1500,  Auto-Brochures   https://www.auto-
brochures.com/makes/GMC/Sierra/GMC_US%20Sierra_2016.pdf (last accessed
Aug. 20, 2021).


                                      34
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 38 of 91 PageID: 38




               c. In the sales brochure for the 2015 GMC Sierra HD, General

                 Motors stated “[t]he new Sierra HD raises the bar for pickup

                 truck safety.” 13




13
      2015     GMC       Sierra HD,  Auto-Brochures  https://www.auto
brochures.com/makes/GMC/Sierra/GMC_US%20SierraHD_2015-1.pdf      (last
accessed Aug. 20, 2021).




                                     35
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 39 of 91 PageID: 39




               d. In the sales brochure for the 2016 GMC Sierra HD, General

                 Motors touted the Class Vehicle’s ability to protect occupants of

                 the vehicle through its various safety technologies.14




14
     2016     GMC     Sierra   HD,    Auto-Brochures      https://www.auto-
brochures.com/makes/GMC/Sierra/GMC_US%20Sierra_2016.pdf?bcs-agent-
scanner=1c332355-502b-3442-b9a3-1e615b037b4a (last accessed Aug. 20, 2021).



                                      36
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 40 of 91 PageID: 40




               e. In the sales brochure for 2016 Chevrolet Silverado 1500, General

                  Motors touted the Class Vehicle as “surrounded by safety”.

                  General Motors stated the Class Vehicle has features “that help

                  protect you from the unexpected”, including the vehicle’s “six

                  airbags and a 360-degree sensor system.” 15




15
    2016 Chevrolet Silverado 1500, Auto-Brochures https://www.auto-
brochures.com/makes/GMC/Sierra/GMC_US%20Sierra_2016.pdf?bcs-agent-
scanner=1c332355-502b-3442-b9a3-1e615b037b4a (last accessed Aug. 20, 2021).


                                       37
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 41 of 91 PageID: 41




               f. In the sales brochure for the 2015 Chevrolet Silverado HD,

                 General Motors stated “[a]t Chevrolet, we believe safety is as

                 important to truck buyers as it is to car buyers. That is why the

                 new Silverado HD sets the benchmark for pickup truck safety.”16




16
     2015 Chevrolet Silverado HD, Auto-Brochures https://www.auto-
brochures.com/makes/Chevrolet/Silverado/Chevrolet_US%20SilveradoHD_2015.
pdf (last accessed Aug. 20, 2021).


                                      38
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 42 of 91 PageID: 42




               g. Similarly, in the sales brochure for the 2016 Chevrolet Silverado

                  HD, General Motors touted the capability of the Class Vehicle’s

                  safety systems. 17




17
     2016 Chevrolet Silverado HD, Auto-Brochures https://www.auto-
brochures.com/makes/Chevrolet/Silverado/Chevrolet_US%20SilveradoHD_2016.
pdf (last accessed Aug. 20, 2021).



                                       39
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 43 of 91 PageID: 43




      127.    FCA also touted the capabilities of their Class Vehicles in terms of

performance, safety and reliability. As shown below:

               a. In the sales brochure for the 2015 Ram 1500, FCA touted the

                  2015 Ram 1500 as “Dependable [and] Sensible.” FCA further

                  stated, “When you deliver all the refinements of a Ram,

                  comparisons to the wannabe competitors are welcome. The 2015

                  Ram 1500 stands up to all of them—and frequently stands

                  above.”18

18
          2015        Dodge         Ram        1500,      Dealer       eProcess
https://cdn.dealereprocess.org/cdn/brochures/ram/2015-1500.pdf?bcs-agent-


                                       40
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 44 of 91 PageID: 44




               b. In the sales brochure for the 2016 Ram 1500, FCA states “Ram

                 1500 Does It All.”19

               c. In the sales brochure of the 2017 Ram 1500, FCA touted the

                  safety features of the Class Vehicle stating that “Ram technology

                  starts with safety and security.” 20




scanner=03ba9dbd-d25c-764c-baff-98a2439c0943 (last accessed Aug. 20, 2021).
19
     2016     Dodge    Ram     1500,   Auto-Brochures      https://www.auto-
brochures.com/makes/ram/Ram_US%201500_2016.pdf?bcs-agent-
scanner=14b821b3-9357-314c-8640-a207633d54c1 (last accessed Aug. 20, 2021).
20
     2017     Dodge    Ram     1500,   Auto-Brochures      https://www.auto-
brochures.com/makes/ram/Ram_US%201500_2017.pdf?bcs-agent-
scanner=d0687ab2-dbbb-2845-92dc-d6a505af78bf (last accessed Aug. 20, 2021).


                                         41
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 45 of 91 PageID: 45




               d. In the sales brochure of the 2018 Ram 1500, touted the safety and

                  security of the Class Vehicle, “Ram surrounds you with

                  protection including advanced multistage front airbags,

                  supplemental front side-mounted airbags, and side-curtain

                  airbags.” Further, FCA stated “Ram safety and security. Its all

                  about you.” 21


21
     2018     Dodge      Ram       1500,    Auto-Brochures      https://www.auto-


                                       42
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 46 of 91 PageID: 46




               e. In the sales brochure of the 2019 Ram 1500, FCA states “THE

                 ALL-NEW       2019     RAM    1500:    UNCOMPROMISING

                 DURABILITY,          CAPABILITY,      LUXURY,     SAFETY,

                 TECHNOLOGY AND EFFICIENCY.” 22




brochures.com/makes/ram/Ram_US%201500_2018.pdf?bcs-agent-
scanner=9a8104de-c6ac-eb45-8cf7-2e1c9fb5055c (last accessed Aug. 20, 2021).
22
     2019     Dodge    Ram     1500,    Auto-Brochures      https://www.auto-
brochures.com/makes/ram/Ram_US%201500_2019.pdf?bcs-agent-
scanner=428fce91-e821-2b40-a0fe-550d3f1e3755 (last accessed Aug. 20, 2021).


                                       43
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 47 of 91 PageID: 47




               f. In the sales brochure of the 2019 Ram 1500 Classic, FCA states

                  the Ram 1500 Classic “is engineered for all-around strength—

                  and that includes jaw-dropping procedures to help ensure safety

                  and stability. To achieve it, our engineers employed testing

                  protocols that involved some of the most brutal conditions

                  imaginable.” 23


23
     2019    Dodge     Ram      Classic,   Auto-Brochures      https://www.auto-


                                      44
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 48 of 91 PageID: 48




               g. Similarly, in the sales brochure of the 2020 Ram 1500 Classis,

                  FCA touted the same capabilities of the Class Vehicle. FCA

                  stated the Ram 1500 Classic “is engineered for all-around

                  strength—and that includes jaw-dropping procedures to help

                  ensure safety and stability. To achieve it, our engineers employed

                  testing protocols that involved some of the most brutal conditions

                  imaginable.” 24



brochures.com/makes/ram/Ram_US%201500_2019-cl.pdf (last accessed Aug. 20,
2021).
24
     2020     Dodge    Ram   1500,  Auto-Brochures       https://www.auto-
brochures.com/makes/ram/Ram_US%201500_2020-cl.pdf (last accessed Aug. 20,
2021).


                                       45
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 49 of 91 PageID: 49




      128.     Further, online and video advertisements further paint a misleading

representation of safety, for example:

                a. In a 2020 video advertisement, General Motors highlighted the

                   engineering teams that work on family vehicles, a voiceover

                   stated: “The Chevy family of SUVs: we don’t just take safety

                   seriously, we take it personally.” 25



25
  Sam Mceachern, New Chevrolet Ad Shines Spotlight On Brand’s Vehicle Safety:
Video, GM AUTHORITY (Aug. 22, 2020) http://gmauthority.com/blog/2020/08/new-
chevrolet-ad-shines-spotlight-on-brands-vehicle-safety-video/.


                                         46
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 50 of 91 PageID: 50




               b. In print advertisements, Chevrolet touted that its Silverado 1500

                  is the first ever pickup truck to receive a perfect 5 star rating for

                  overall vehicle score safety.

               c. For 2018, Chevrolet marketed the safety features of its vehicles

                  on chevrolet.com by stating: “the safety of drivers and

                  passengers is of high priority. That’s why we offer a

                  comprehensive and innovative approach to safety aimed at

                  helping you make your drive safer before, during and after a

                  collision. It’s this “prevent, protect, respond” philosophy that

                  drives Chevrolet in its efforts to deliver outstanding vehicle

                  safety.” 26

               d. For 2019, Chevrolet marketed the safety features of its vehicles on

                  chevrolet.com by stating: “Nothing is more important than feeling

                  confident and secure when you’re on the road. That’s why your

                  safety and well-being are at the core of everything we do. And with

                  a wide range of available features and technologies, our vehicles

                  are constantly working to help you drive as safely as possible.” 27



26
     Chevrolet Safety (Mar. 12, 2018), http://www.chevrolet.com/safety
[https://web.archive.org/web/20180312123148/http://www.chevrolet.com/safety].
27
     Chevrolet Safety (Aug. 12, 2019), http://www.chevrolet.com/safety
[https://web.archive.org/web/20190812225714mp_/https://www.chevrolet.com/saf


                                        47
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 51 of 91 PageID: 51




               e. Likewise, for the 2018 Ram 1500, FCA advertised its safety

                  features on dodgetrucks.com by stating: “We design our trucks

                  to last and to help keep you safe and secure. That’s why every

                  Ram 1500 is equipped with some of the most advanced safety

                  and security technology available, including dynamic crumple

                  zones, side-impact door beams and an advanced airbag

                  system.” 28

               f. For the 2019 Ram 1500, FCA advertised its safety features on

                  dodgetrucks.com by stating: “Your peace of mind is our top of

                  mind. That’s why the All-New 2019 Ram 1500 has been fully

                  redesigned with a high-strength steel frame and more than 100

                  standard and available safety and security features.”29

               g. For the 2020 Ram 1500, FCA advertised its safety features on

                 dodgetrucks.com by stating: “The 2020 Ram 1500 is designed

                 for safety and security from the group up. So whether you’re




ety].
28
    Dodge Trucks (May 7, 2017), http://www.ramtrucks.com/ram-1500.html
[https://web.archive.org/web/20170507194019/http://www.ramtrucks.com/ram-
1500.html].
29
    Dodge Trucks (April 1, 2018), https://www.ramtrucks.com/2019/ram-1500.html
[https://web.archive.org/web/20180401023715mp_/https://www.ramtrucks.com/20
19/ram-1500.html].


                                       48
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 52 of 91 PageID: 52




                   hauling big loads or transporting precious cargo, you can do it all

                   with confidence.” 30

      129.     The above represents a sampling of Defendants’ advertisements.

      130.     Based on information and belief, every single advertisement for a

Class Vehicle omitted any mention that the vehicles’ airbags and seatbelts could fail

due to the Inflator Defect. General Motors and FCA’s deceptive actions harmed

Plaintiffs and the Classes. As a result of General Motors and FCA’s unfair,

deceptive, and/or fraudulent business practices and failure to disclose that the Class

Vehicles carried a dangerous safety Defect, owners and lessees of the Class Vehicles

have lost money and/or property.

V.    CLASS ACTION ALLEGATIONS

      131.     This case is about Defendants’ legal responsibility for their

knowledge, conduct, and products. The proposed Class members’ claims all derive

directly from a single course of conduct by Defendants. The objective facts are the

same for all Class members. Within each Claim for Relief asserted by the respective

proposed Classes, the same legal standards govern. Additionally, many states share

the same legal standards and elements of proof, facilitating multistate or nationwide


30
     Dodge Trucks (July 26, 2020), https://www.ramtrucks.com/ram-1500/safety-
security.html
[https://web.archive.org/web/20200726125527/https://www.ramtrucks.com/ram-
1500/safety-security.html].


                                          49
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 53 of 91 PageID: 53




classes for some or all claims.

      132.      Accordingly, Plaintiffs bring this lawsuit as a class action on their

own behalf, and on behalf of all other persons similarly situated, as members of the

proposed Classes under Federal Rules of Civil Procedure 23(a), (b)(2), and/or (b)(3),

and/or (c)(4). This action satisfies the numerosity, commonality, typicality,

adequacy, predominance, and superiority requirements of those provisions.

Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same

evidence as would be used in individual actions alleging the same claims.

      A.     The Class Definition

      133.      “Class Vehicles” refers to all vehicles in the United States that (a)

were equipped with Defective Airbags (defined below) as original equipment and

(b) were manufactured, distributed, sold, or leased by Defendants.

      134.      “Defective Airbags” refers to all airbag modules manufactured by

Joyson, including (a) all airbags containing the Inflator Defect; (b) all airbags subject

to the recall identified in paragraph 28 above; and (c) all airbags manufactured by

Joyson subject to any subsequent expansion of pre-existing recalls, new recalls,

announced prior to the date of an order granting class certification, relating to the

tendency of such airbags to spontaneously deploy or rupture.

      135.      The proposed Nationwide Class includes all persons and entities that


                                           50
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 54 of 91 PageID: 54




purchased or leased a Class Vehicle in the United States, including its territories.

Plaintiffs also propose separate Classes: State Classes for New Jersey and Missouri,

each of which includes all persons and entities that purchased or leased a Class

Vehicle in that state.

      136.        Excluded from the Classes are:

             a.          Defendants’ officers, directors and employees and participants;

Defendants’ affiliates and affiliates’ officers, directors, and employees; Defendants’

distributors and distributors’ officers, directors, and employees; and

             b.          Judicial officers and their immediate family members and

associated court staff assigned to this case.

      137.        Plaintiffs reserve the right to amend the Class definitions if discovery

and further investigation reveal that any Class should be expanded, reduced, divided

into additional subclasses under Rule 23(c)(5), or otherwise modified.

      B.      Numerosity: Federal Rule of Civil Procedure 23(a)(1)

      138.        The members of the Classes are so numerous and geographically

dispersed that individual joinder of all Class members is impracticable. There are

millions of Class Vehicles and Class members nationwide. The precise number and

identities of Nationwide Class and State Class members may be ascertained from

Defendants’ records and motor vehicle regulatory data. Class members may be

notified of the pendency of this action by recognized, Court-approved notice


                                            51
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 55 of 91 PageID: 55




dissemination methods.

      C.     Commonality and Predominance: Federal Rule of Civil Procedure
             23(a)(2) and 23(b)(3)
      139.        This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members. These include,

without limitation, the following:

             a.        Whether the Defect exists in the Class Vehicles;

             b.        Whether Defendants knew, or should have known, about the

Defect, and, if so, how long they have or should have known about it;

             c.        Whether Defendants had a duty to disclose the Defect in the

Class Vehicles and the associated safety risks to consumers including Plaintiffs and

Class members;

             d.        Whether Defendants’ representations and certifications

concerning vehicle safety were deceptive, false, and/or misleading given the Defect

and the risk that the Defective Airbags will deploy without a collision and maim or

kill drivers and passengers;

             e.        Whether Defendants fraudulently concealed the Defect;

             f.        Whether Defendants misrepresented that the Class Vehicles

were safe;

             g.        Whether Defendants engaged in unfair, deceptive, unlawful




                                          52
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 56 of 91 PageID: 56




and/or fraudulent acts or practices, in trade or commerce, by failing to disclose the

Defect and/or that the Class Vehicles were designed, manufactured, and sold with

Defective airbags components;

             h.        Whether the Class Vehicles were unfit for the ordinary

purposes for which they were used in violation of the implied warranty of

merchantability;

             i.        Whether     Defendants’    unfair    and    deceptive     acts,

misrepresentations, and failure to disclose and/or concealment of the Defect caused

Plaintiffs and Class members to overpay for their Class Vehicles; and

             j.        Whether Plaintiffs and the other Class members are entitled to

damages and other monetary relief and, if so, in what amount.

      D.     Typicality: Federal Rule of Civil Procedure 23(a)(3)

      140.        Plaintiffs’ claims are typical of the Class members’ claims whom

they seek to represent under Fed. R. Civ. P. 23(a)(3), because Plaintiffs and each

Class member purchased or leased a Class Vehicle and were comparably injured

through Defendants’ wrongful conduct as described above. Plaintiffs and the other

Class members suffered damages as a direct proximate result of the same wrongful

practices by Defendants. Plaintiffs’ claims arise from the same practices and courses

of conduct that give rise to the claims of the other Class members. Plaintiffs’ claims

are based on the same legal theories as the claims of the other Class members.


                                          53
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 57 of 91 PageID: 57




      E.      Adequacy: Federal Rule of Civil Procedure 23(a)(4)

      141.     Plaintiffs will fairly and adequately represent and protect the interests

of the Class members as required by Fed. R. Civ. P. 23(a)(4). Plaintiffs’ interests do

not conflict with the interests of the Class members. Plaintiffs have retained counsel

competent and experienced in complex class action litigation, including automobile

defect litigation and other consumer protection litigation. Plaintiffs intend to

prosecute this action vigorously. Neither Plaintiffs nor their counsel have interests

that conflict with the interests of the other Class members. Therefore, the interests

of the Class members will be fairly and adequately protected.

      F.     Declaratory and Injunctive Relief: Federal Rule of Civil Procedure
             23(b)(2)
      142.     Defendants have acted or refused to act on grounds generally

applicable to Plaintiffs and the other members of the Class, thereby making

appropriate final injunctive relief and declaratory relief, as described below, for the

Class as a whole.

      G.     Superiority: Federal Rule of Civil Procedure 23(b)(3)
      143.     A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in its management. The damages or other financial detriment suffered

by Plaintiffs and the other Class members are relatively small compared to the




                                          54
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 58 of 91 PageID: 58




burden and expense that would be required to litigate their claims individually

against Defendants such that it would be impracticable for members of the Classes

to individually seek redress for Defendants’ wrongful conduct.

      144.     Even if Class members could afford individual litigation, the court

system could not. Individualized litigation creates a potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties and the

court system. By contrast, the class action device presents fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

VI.   ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED

      145.     Defendants have known of the Inflator Defect since at least 2020,

when Defendants respectively learned of the Defect following General Motors’ first

recall, and then continued to use and/or manufacture the Defective Airbags after that.

They obtained further knowledge of the dangers of the Inflator Defect from

consumer complaints and internal investigations, which provided additional and

confirmatory notice of the continued risks of the Inflator Defect.

      146.     Despite this knowledge, Defendants did not disclose the seriousness

of the issue and, in fact, concealed the prevalence of the problem. In so doing,

Defendants have failed to warn consumers, or initiate timely recalls, as Defendants

are obligated to do.


                                         55
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 59 of 91 PageID: 59




      147.      Defendants had a duty to disclose the Inflator Defect to consumers

and NHTSA. Contrary to this duty, Defendants concealed the defect by continuing

to distribute, sell, and/or lease the Class Vehicles to Plaintiffs and the Class

members; to advertise the safety of the Class Vehicles; and to fail to notify regulators

or the Plaintiffs and the Class members about the truth about the Class Vehicles.

      148.      Because of the highly technical nature of the Inflator Defect,

Plaintiffs and Class members could not independently discover it using reasonable

diligence. Before the retention of counsel and without third-party experts, Plaintiffs

and Class members lack the necessary expertise repair the Inflator and understand

its defective nature.

      149.      Accordingly: (1) Defendants’ fraudulent concealment tolls the statute

of limitations; (2) Defendants are estopped from relying on the statute of limitations;

and (3) the statute of limitations is tolled by the discovery rule.

      150.      The nature of notice to the proposed Class is contemplated to be by

direct mail upon certification of the Class or, if such notice is not practicable, by the

best notice practicable under the circumstance including, inter alia, email,

publication in major newspapers and/or on the internet.




                                           56
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 60 of 91 PageID: 60




                                CAUSES OF ACTION

VII. NATIONWIDE CLASS CLAIMS

                           NATIONWIDE COUNT I:
                 Violation of the Magnuson-Moss Warranty Act
                                (15 U.S.C. § 2301)

      151.     Plaintiffs re-allege and incorporate by reference all paragraphs as

though full set forth herein.

      152.     This Court has jurisdiction to decide claims brought under 15 U.S.C.

§ 2301, by virtue of 28 U.S.C. § 1332 (a)-(d).

      153.     The Class Vehicles are “consumer products” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      154.     Plaintiffs are “consumers” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(3). They are consumers because they are

persons entitled under applicable state law to enforce against the warrantor the

obligations of its express and implied warranties.

      155.     Each Defendant is a “supplier” and “warrantor” within the meaning

of the Magnuson-Moss Warranty Act, 15 U.S.C. 15 U.S.C. § 2301(4)-(5).

      156.     15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written or implied

warranty.

      157.     Defendants provided Plaintiffs and the other Class members with an



                                         57
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 61 of 91 PageID: 61




implied warranty of merchantability in connection with the purchase or lease of their

vehicles that is an “implied warranty” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(7). As part of the implied warranty of

merchantability, Defendants warranted that the Class Vehicles were fit for their

ordinary purpose as safe passenger motor vehicles, would pass without objection in

the trade as designed, manufactured, and marketed, and were adequately contained,

packaged, and labeled.

      158.     Defendants breached these implied warranties, as described in more

detail above, and are therefore liable to Plaintiffs and the Class pursuant to 15 U.S.C.

§ 2310(d)(1). Without limitation, the Class Vehicles share a common design defect

in that they are equipped with Defective Airbags containing the Inflator Defect.

Defendants have admitted that the Class Vehicles are defective in issuing their

recalls, but the recalls are woefully insufficient to address the Inflator Defect.

      159.     Any efforts to limit the implied warranties in a manner that would

exclude coverage of the Class Vehicles is unconscionable, and any such effort to

disclaim, or otherwise limit, liability for the Class Vehicles is null and void.

      160.     Any limitations on the warranties are procedurally unconscionable.

There was unequal bargaining power between Defendants on the one hand, and

Plaintiffs and the other Class members, on the other.

      161.     Any limitations on the warranties are substantively unconscionable.


                                          58
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 62 of 91 PageID: 62




Defendants knew that the Class Vehicles were defective and would continue to pose

safety risks after the warranties purportedly expired. Defendants failed to disclose

the Inflator Defect to Plaintiffs and the other Class members. Thus, Defendants’

enforcement of the durational limitations on those warranties is harsh and shocks the

conscience.

      162.      Plaintiffs and each of the other Class members have had sufficient

direct dealings with either Defendants or their agents (dealerships) to establish

privity of contract.

      163.      Nonetheless, privity is not required here because Plaintiffs and each

of the other Class members are intended third-party beneficiaries of contracts

between Defendants and their dealers, and specifically, of the implied warranties.

The dealers were not intended to be the ultimate consumers of the Class Vehicles

and have no rights under the warranty agreements provided with the Class Vehicles;

the warranty agreements were designed for and intended to benefit consumers.

Finally, privity is also not required because the Class Vehicles are dangerous

instrumentalities due to the Inflator Defect.

      164.      Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this

class action and are not required to give Defendants notice and an opportunity to

cure until such time as the Court determines the representative capacity of Plaintiffs

pursuant to Rule 23 of the Federal Rules of Civil Procedure.


                                          59
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 63 of 91 PageID: 63




        165.   Furthermore, affording Defendants an opportunity to cure their

breach of written warranties would be unnecessary and futile here. At the time of

sale or lease of each Class Vehicle, Defendants knew, should have known, or were

reckless in not knowing of their misrepresentations and omissions concerning the

Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify

the situation and/or disclose the defective design. Under the circumstances, the

remedies available under any informal settlement procedure would be inadequate

and any requirement that Plaintiffs resort to an informal dispute resolution procedure

and/or afford Defendants a reasonable opportunity to cure their breach of warranties

is excused and thereby deemed satisfied.

        166.   Plaintiffs and the other Class members would suffer economic

hardship if they returned their Class Vehicles but did not receive the return of all

payments made by them. Because Defendants are refusing to acknowledge any

revocation of acceptance and return immediately any payments made, Plaintiffs and

the other Class members have not re-accepted their defective Vehicles by retaining

them.

        167.   The amount in controversy of Plaintiffs’ individual claims meets or

exceeds the sum of $25. The amount in controversy of this action exceeds the sum

of $50,000, exclusive of interest and costs, computed on the basis of all claims to be

determined in this lawsuit. Plaintiffs, individually and on behalf of the other Class


                                         60
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 64 of 91 PageID: 64




members, seek all damages permitted by law, including diminution in value of their

vehicles, in an amount to be proven at trial. In addition, pursuant to 15 U.S.C. §

2310(d)(2), Plaintiffs and the other Class members are entitled to recover a sum

equal to the aggregate amount of costs and expenses (including attorneys’ fees based

on actual time expended) determined by the Court to have reasonably been incurred

by Plaintiffs and the other Class members in connection with the commencement

and prosecution of this action.

      168.     Plaintiffs also request, as a form of equitable monetary relief, re-

payment of the out-of-pocket expenses and costs they have incurred in attempting to

rectify the Inflator Defect in their vehicles. Such expenses and losses will continue

as Plaintiffs and Class members must take time off from work, pay for rental cars or

other transportation arrangements, child care, and the myriad expenses involved in

going through the recall process.

      169.     The right of Class members to recover these expenses as an equitable

matter to put them in the place they would have been but for Defendants’ conduct

presents common questions of law. Equity and fairness requires the establishment

by Court decree and administration under Court supervision of a program funded by

Defendants, using transparent, consistent, and reasonable protocols, under which

such claims can be made and paid.




                                         61
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 65 of 91 PageID: 65




                           NATIONWIDE COUNT II:
                            Fraud by Concealment
                               (Common Law)

      170.     Plaintiffs re-allege and incorporate by reference all paragraphs as

though fully set forth herein.

      171.     Plaintiffs bring this claim on behalf of themselves and the

Nationwide Class under the common law of fraudulent concealment, as there are no

true conflicts among various states’ laws of fraudulent concealment. Defendants are

liable for both fraudulent concealment and non-disclosure. See, e.g., Restatement

(Second) of Torts §§ 550-51 (1977). In the alternative, Plaintiffs bring this claim on

behalf of the State Classes.

      172.     Defendants intentionally and knowingly concealed and suppressed

material facts from regulators and consumers regarding the Inflator Defect that

causes the airbags to spontaneously deploy.

      173.     A reasonable consumer would not have expected that the Class

Vehicles contain inflators are prone to explode, even without air-bag deployment,

and maim or kill drivers and passengers. Defendants knew that reasonable

consumers expect that their vehicle has working airbags, and would rely on those

facts in deciding whether to purchase, lease, or retain a new or used motor vehicle.

Whether a manufacturer’s products are safe and reliable, and whether that

manufacturer stands behind its products, are material concerns to a consumer.


                                         62
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 66 of 91 PageID: 66




      174.     Defendants ensured that Plaintiffs and the Class did not discover this

information through actively concealing it and misrepresenting the Class Vehicles’

safety systems without disclosing the truth. Defendants intended for Plaintiffs and

the Class to rely on their omissions—which they did by purchasing and leasing the

Class Vehicles at the prices they paid.

      175.     Defendants had a duty to disclose the Inflator Defect because:

                a.     Defendants had exclusive and/or far superior knowledge and

                       access to the facts about this hidden and complex safety

                       Defect. Defendants also knew that these technical facts were

                       not known to or reasonably discoverable by Plaintiffs and the

                       Class;

                b.     Defendants knew the Inflator Defect (and its safety risks) was

                       a material fact that would affect Plaintiffs’ or Class members’

                       decisions to buy or lease Class Vehicles;

                c.     Defendants are subject to statutory duties to disclose known

                       safety Defects to consumers and NHTSA; and

                d.     Defendants made incomplete representations about the safety

                       and reliability of the Class Vehicles and their passenger safety

                       systems, while purposefully withholding material facts about

                       a known safety defect. In uniform advertising and materials


                                          63
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 67 of 91 PageID: 67




                       provided with each Class Vehicle, Defendants intentionally

                       concealed, suppressed, and failed to disclose to Plaintiffs and

                       the Class that the Class Vehicles contained the dangerous

                       Inflator Defect. Because they volunteered to provide

                       information about the Class Vehicles that they offered for sale

                       to Plaintiffs and the Class, Defendants had the duty to disclose

                       the whole truth. They did not.

      176.     To this day, Defendants have not made full and adequate disclosure,

continue to defraud Plaintiffs and the Class, and continue to conceal material

information regarding the Inflator Defect. The omitted and concealed facts were

material because a reasonable person would find them important in purchasing,

leasing, or retaining a new or used motor vehicle, and because they directly impact

the value of the Class Vehicles purchased or leased by Plaintiffs and the Class.

      177.     Defendants actively concealed or suppressed these material facts, in

whole or in part, to maintain a market for their vehicles, to protect profits, and to

avoid recalls that would hurt the brand’s image and cost money. They did so at the

expense of Plaintiffs and the Class. Had they been aware of the Inflator Defect in the

Class Vehicles, and Defendants’ callous disregard for safety, Plaintiffs and the Class

either would not have paid as much as they did for their Class Vehicles, or they

would not have purchased or leased them.


                                         64
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 68 of 91 PageID: 68




      178.     Accordingly, Defendants are liable to Plaintiffs and the Class for their

damages in an amount to be proven at trial, including, but not limited to, their lost

overpayment for the Class Vehicles at the time of purchase or lease.

      179.     Defendants’ acts were done maliciously, oppressively, deliberately,

with intent to defraud; in reckless disregard of Plaintiffs’ and the Class’ rights and

well-being; and to enrich themselves. Their misconduct warrants an assessment of

punitive damages in an amount sufficient to deter such conduct in the future, which

amount shall be determined according to proof at trial.

                           NATIONWIDE COUNT III:
                              Unjust Enrichment
                               (Common Law)

      180.     Plaintiffs re-allege and incorporate by reference all paragraphs as

though fully set forth herein.

      181.     Plaintiffs assert this Unjust Enrichment count on behalf of themselves

and the Nationwide Class or, in the alternative, on behalf of the State Subclasses.

      182.     Because of their conduct, Defendants caused damages to Plaintiffs

and Class members.

      183.      Plaintiffs and Class members conferred a benefit on the Defendants

by overpaying for Class Vehicles at prices that were artificially inflated by

Defendants’ concealment of the Inflator Defect and misrepresentations regarding the

Class Vehicles’ safety.


                                         65
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 69 of 91 PageID: 69




      184.    As a result of Defendants’ fraud and deception, Plaintiffs and Class

members were not aware of the facts concerning the Class Vehicles and did not

benefit from the Defendants’ misconduct.

      185.    Defendants knowingly benefitted from their unjust conduct. They

sold and leased Class Vehicles equipped with an Inflator Defect for more than what

the vehicles were worth, at the expense of Plaintiffs and Class members.

      186.    Defendants readily accepted and retained these benefits from

Plaintiffs and Class members.

      187.    It is inequitable and unconscionable for Defendants to retain these

benefits because they misrepresented that the Class Vehicles were safe, and

intentionally concealed, suppressed, and failed to disclose the Inflator Defect to

consumers. Plaintiffs and Class members would not have purchased or leased the

Class Vehicles or paid less for them had Defendants not concealed the Inflator

Defect.

      188.    Plaintiffs and Class members do not have an adequate remedy at law.

      189.    Equity cannot in good conscience permit the Defendants to retain the

benefits that they derived from Plaintiffs and Class members through unjust and

unlawful acts, and therefore restitution or disgorgement of the amount of the

Defendants’ unjust enrichment is necessary.




                                        66
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 70 of 91 PageID: 70




VIII. STATE SPECIFIC CLAIMS

                           NEW JERSEY COUNT I:
         Violation of the New Jersey Consumer Fraud Act (“NJCFA”)
                         N.J. Stat. Ann. § 56:8-2 et seq.

      190.      Plaintiffs incorporate and re-allege each preceding paragraph as

though fully set forth herein.

      191.      Plaintiff Glenn Sager (for the purposes of this count, “Plaintiff”)

brings this claim on behalf of himself and the New Jersey State Class against all

Defendants.

      192.      The NJCFA prohibits:

              [t]he act, use or employment by any person of any
              unconscionable commercial practice, deception, fraud, false
              pretense, false promise, misrepresentation, or the knowing,
              concealment, suppression, or omission of any material fact with
              intent that others rely upon such concealment, suppression or
              omission, in connection with the sale or advertisement of any
              merchandise or real estate, or with the subsequent performance
              of such person as aforesaid, whether or not any person has in fact
              been misled, deceived or damaged thereby, is declared to be an
              unlawful practice . . . .

N.J. STAT. ANN. § 56:8-2.

      193.      Plaintiff and members of the New Jersey State Class are consumers

who purchased or leased Class Vehicles for personal, family, or household use.

      194.      In violation of the NJCFA, Defendants employed unconscionable

commercial practices, deception, fraud, false pretense and/or false promise by

providing Class Vehicles that contain the Inflator Defect and present an undisclosed


                                          67
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 71 of 91 PageID: 71




safety risk to drivers and occupants of the Class Vehicles. Further, Defendants

misrepresented the standard, quality or grade of the Class Vehicles which were sold

or leased with the latent Defect and failed to disclose the Inflator Defect and

corresponding safety risk in violation of the NJCFA.

      195.      Defendants’ misrepresentations and fraudulent omissions were

material to Plaintiff and members of the New Jersey State Class. When Plaintiff and

members of the New Jersey State Class purchased or leased their Class Vehicles,

they reasonably relied on the reasonable expectation that the Class Vehicles’

Defective Airbags would not pose an unavoidable safety risk. Had Defendants

disclosed that the Defective Airbags was prone to an unavoidable safety risk,

Plaintiff and members of the New Jersey State Class would not have purchased or

leased the Class Vehicles, or would have paid less for their vehicles.

      196.      Further, had Defendants disclosed that about the Defective Airbags

in the Class Vehicles, Plaintiff and members of the New Jersey State Class would

have demanded repair or replacement during the warranty periods at no cost to

Plaintiffs and members of the Classes—as provided for in Defendants’ warranties.

      197.      Defendants knowingly concealed, suppressed and/or omitted the

existence of the Inflator Defect and safety risk in the Class Vehicles at the time of

sale or lease and at all relevant times thereafter.

      198.      Defendants unconscionably marketed the Class Vehicles to


                                           68
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 72 of 91 PageID: 72




uninformed consumers in order to maximize profits by selling additional Class

Vehicles containing the undisclosed latent Defect and corresponding safety risk.

      199.     Defendants owed a duty to disclose the Inflator Defect and its

corresponding safety risk to Plaintiff and members of the New Jersey State Class

because Defendants possessed superior and exclusive knowledge regarding the

Defect and the risks associated with the Defective Airbags’ failure. Rather than

disclose the Defect, Defendants intentionally concealed the Defect with the intent to

mislead Plaintiff and members of the New Jersey State Class in order to sell

additional Class Vehicles and wrongfully transfer the cost of repair or replacement

of the Defective Airbags to Plaintiff and members of the New Jersey State Class.

      200.     Had Plaintiff and members of the New Jersey State Class known

about the Inflator Defect at the time of purchase, including the safety hazard posed

by the Defect, they would not have bought the Class Vehicles or would have paid

much less for them.

      201.     As a direct and proximate result of Defendants’ wrongful conduct in

violation of the NJCFA, Plaintiff and members of the New Jersey State Class have

suffered and continue to suffer harm by the threat of the unexpected failure of the

Defective Airbags and/or actual damages in the amount of the cost to replace the

Defective Airbags, and damages to be determined at trial. Plaintiff and members of

the New Jersey State Class have also suffered the ascertainable loss of the


                                         69
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 73 of 91 PageID: 73




diminished value of their vehicles.

      202.     As a result of Defendants’ fraudulent and/or deceptive conduct,

misrepresentations and/or knowing omissions, Plaintiff and members of the New

Jersey State Class are entitled to actual damages, treble damages, costs, attorneys’

fees, and other damages to be determined at trial. See N.J. STAT. ANN. § 56:8-19.

Plaintiff and members of the New Jersey State Class also seek an order enjoining

Defendants’ unlawful, fraudulent and/or deceptive practices, and any other just and

proper declaratory or equitable relief available under the NJCFA. See N.J. STAT.

ANN. § 56:8-19.

                            NEW JERSEY COUNT II:
                           Breach of Express Warranty
                  N.J. Stat. Ann. §§ 12A:2-314 and 12A:2A-210

      203.     Plaintiffs incorporate and re-allege each preceding paragraph as

though fully set forth herein.

      204.     Plaintiff Glenn Sager (for the purposes of this count, “Plaintiff”)

brings this claim on behalf of himself and the New Jersey State Class against all

Defendants.

      205.     Defendants are and were at all relevant times “merchants” under N.J.

STAT. ANN. § 12A:2-104(1), and “sellers” and “lessors” of motor vehicles and/or

automotive parts under § 12A:2-103(1)(d) and § 12A:2A-103(1)(p).

      206.     The Class Vehicles are and were at all relevant times “goods” within


                                        70
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 74 of 91 PageID: 74




the meaning of N.J. STAT. ANN. §§ 12A:2-105(1) and 2A-103(1)(h).

         207.   Defendants provided Plaintiff and members of the New Jersey State

Class with one or more express warranties.

         208.   Defendants marketed the Class Vehicles as high quality, reliable, and

safe vehicles, and that Defendants would stand behind the quality of their products

and promptly repair any Defects. These statements helped conceal the existence of

the Inflator Defect and its corresponding safety risk from Plaintiff and members of

the New Jersey State Class.

         209.   Under the warranties provided to Plaintiff and members of the New

Jersey State Class, Defendants promised to repair or replace covered components

arising out of Defects in materials and/or workmanship, including the Inflator

Defect, at no cost to owners and lessees of the Class Vehicles and within a reasonable

time. As alleged herein, Defendants breached these warranties.

         210.   Defendants breached the express warranty promising to repair and

correct a manufacturing Defect or Defect in materials or workmanship of any parts

it supplied.

         211.   On information and belief, Defendants have not suitably repaired or

replaced the Defective Airbags for Plaintiff and members of the New Jersey State

Class despite the existence of the Defect in the Class Vehicles at the time of sale or

lease.


                                         71
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 75 of 91 PageID: 75




      212.     Defendants further breached their express warranties by selling Class

Vehicles that were Defective with respect to materials, workmanship, design and

manufacture.

      213.     Class Vehicles were not of merchantable quality and were unfit for

the ordinary purposes for which passenger vehicles are used because of materials,

workmanship, design and/or manufacturing Defects which cause a failure to deploy

the airbags as warranted.

      214.     Plaintiff and members of the New Jersey State Class have had

sufficient direct dealings with Defendants or their agents, their authorized

dealerships, to establish privity of contract between Defendants, on the one hand,

and Plaintiff and members of the New Jersey State Class, on the other hand.

Nonetheless, privity is not required here because Plaintiff and each of the other

members of the Classes are intended third-party beneficiaries of contracts between

Defendants and their dealers, and specifically, of their implied warranties. The

dealers were not intended to be the ultimate users of the Class Vehicles and have no

rights under the warranty agreements provided with the Class Vehicles; the warranty

agreements were designed for and intended to benefit purchasers and lessees of the

Class Vehicles only.

      215.     Defendants were provided notice of the Inflator Defect by their

engineers, numerous consumer complaints made to their authorized dealers


                                        72
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 76 of 91 PageID: 76




nationwide, complaints to NHTSA and through their own testing.               Affording

Defendants a reasonable opportunity to cure their breach of written warranties would

be unnecessary and futile here because Defendants have known of and concealed the

Inflator Defect and have failed to provide a suitable repair or replacement of the

Defective Airbags within a reasonable time.

      216.     Any attempt by Defendants to disclaim or limit recovery to the terms

of the express warranties is unconscionable and unenforceable here. Specifically,

Defendants’ warranty limitation is unenforceable because they knowingly sold or

leased a Defective product without informing consumers about the Defect. The time

limits contained in Defendants’ warranty periods were also unconscionable and

inadequate to protect Plaintiff and members of the New Jersey State Class. Among

other things, Plaintiff and members of the New Jersey State Class did not determine

these time limitations, the terms of which unreasonably favored Defendants. A gross

disparity in bargaining power existed between Defendants and members of the

Classes, and Defendants knew or should have known that the Class Vehicles were

Defective at the time of sale or lease and that the Inflator Defect posed a safety risk.

      217.     Further, the limited warranty promising to repair and/or correct a

manufacturing Defect fails in its essential purpose because the contractual remedy

is insufficient to make Plaintiff and members of the New Jersey State Class whole

because, on information and belief, Defendants have failed and/or have refused to


                                          73
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 77 of 91 PageID: 77




adequately provide the promised remedies within a reasonable time.

      218.     Defendants knew that the Class Vehicles were inherently defective

and did not conform to their warranties, and Plaintiff and members of the New Jersey

State Class were induced to purchase or lease the Class Vehicles under false and/or

fraudulent pretenses.

      219.     Defendants’ warranties formed a basis of the bargain that was

reached when Plaintiff and members of the New Jersey State Class purchased or

leased their Class Vehicles.

      220.     Plaintiff and members of the New Jersey State Class experienced the

existence of the Inflator Defect within the warranty periods but had no knowledge

of the existence of the Defect, which was known and concealed by Defendants.

Despite the existence of the warranties, Defendants failed to inform Plaintiff and

members of the New Jersey State Class that the Class Vehicles contained the Inflator

Defect during the warranty periods.

      221.     Because of the Inflator Defect, the Class Vehicles are not reliable and

owners of these vehicles have lost confidence in the ability of Class Vehicles to

perform the function of safe reliable transportation.

      222.     As a direct and proximate result of Defendants’ breach of express

warranties, Plaintiff and members of the New Jersey State Class have been damaged

in an amount to be determined at trial.


                                          74
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 78 of 91 PageID: 78




      223.     Finally, because of Defendants’ breach of express warranty as set

forth herein, Plaintiff and members of the New Jersey State Class assert, as

additional and/or alternative remedies, the revocation of acceptance of the goods and

the return to Plaintiff and members of the New Jersey State Class of the purchase or

lease price of all Class Vehicles currently owned or leased, and for such other

incidental and consequential damages as allowed.

                          NEW JERSEY COUNT III:
               Breach of Implied Warranty of Merchantability
          N.J. Stat. Ann. §§ 12A:2-314, 12A:2A-103, and 12A:2A-212

      224.     Plaintiffs incorporate and re-allege each preceding paragraph as

though fully set forth herein.

      225.     Plaintiff Glenn Sager (for the purposes of this count, “Plaintiff”)

brings this claim on behalf of himself and the New Jersey State Class against all

Defendants.

      226.     Defendants are and were at all relevant times “merchants” with

respect to motor vehicles and/or automotive parts under N.J. STAT. ANN.§ 12A:2-

104(1), and “sellers” and “lessors” of motor vehicles and/or automotive parts under

§ 12A:2-103(1)(d) and § 12A:2A-103(1)(p).

      227.     The Class Vehicles are and were at all relevant times “goods” within

the meaning of N.J. STAT. ANN. §§ 12A:2-105(1) and 2A-103(1)(h).

      228.     Plaintiff Glenn Sager and members of the New Jersey State Class



                                         75
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 79 of 91 PageID: 79




purchased or leased the Class Vehicles from Defendants by and through Defendants’

authorized agents for retail sales, or were otherwise expected to be the eventual

purchasers of the Class Vehicles when bought from a third party. At all relevant

times, Defendants were the manufacturers, distributors, warrantors and/or sellers of

Class Vehicles. Defendants knew or had reason to know of the specific use for

which the Class Vehicles were purchased or leased.

      229.     A warranty that the Class Vehicles and/or the Defective Airbags

installed in them were in merchantable condition and fit for the ordinary purpose for

which such goods are used is implied by law pursuant to N.J. STAT. ANN. §§ 12A:2-

314 and 2A-212.

      230.     The Class Vehicles, when sold or leased and at all times thereafter,

were not in merchantable condition and were and are not fit for the ordinary purpose

of providing safe and reliable transportation. The Class Vehicles contain an inherent

Defect—the Inflator Defect—(at the time of sale or lease and thereafter) and present

an undisclosed safety risk to drivers and occupants. Thus, Defendants breached their

implied warranty of merchantability.

      231.     Plaintiff and members of the New Jersey State Class have had

sufficient direct dealings with Defendants or their agents, their authorized

dealerships, to establish privity of contract between Defendants, on the one hand,

and Plaintiff and members of the New Jersey State Class, on the other hand.


                                         76
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 80 of 91 PageID: 80




Nonetheless, privity is not required here because Plaintiff and each of the other

members of the Classes are intended third-party beneficiaries of contracts between

Defendants and their dealers, and specifically, of their implied warranties. The

dealers were not intended to be the ultimate users of the Class Vehicles and have no

rights under the warranty agreements provided with the Class Vehicles; the warranty

agreements were designed for and intended to benefit purchasers and lessees of the

Class Vehicles only.

      232.     Defendants were provided notice of the Inflator Defect by their

engineers, numerous consumer complaints made to their authorized dealers

nationwide, complaints to NHTSA and through their own testing. Affording

Defendants a reasonable opportunity to cure their breach of implied warranties

would be unnecessary and futile here because Defendants have known of and

concealed the Inflator Defect and, on information and belief, have refused to repair

or replace the Defective Airbags within a reasonable time.

      233.     As a direct and proximate result of Defendants’ breach of the implied

warranty of merchantability, Plaintiff and members of the New Jersey State Class

have been damaged in an amount to be proven at trial.

      234.     Any attempt by Defendants to disclaim or limit the implied warranty

of merchantability vis-à-vis consumers is unconscionable and unenforceable here.

Specifically, Defendants’ warranty limitation is unenforceable because they


                                        77
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 81 of 91 PageID: 81




knowingly sold or leased a Defective product without informing consumers about

the Defect. The time limits contained in Defendants’ warranty periods were also

unconscionable and inadequate to protect Plaintiff and members of the New Jersey

State Class. Among other things, Plaintiff and members of the New Jersey State

Class did not determine these time limitations, the terms of which unreasonably

favored Defendants.     A gross disparity in bargaining power existed between

Defendants and members of the New Jersey State Class, and Defendants knew or

should have known that the Class Vehicles were Defective at the time of sale or lease

and that the Inflator Defect posed a safety risk

                              MISSOURI COUNT I:
              Violation of the Missouri Merchandising Practices Act
                              Mo. Rev. Stat. § 407.010

      235.      Plaintiffs incorporate and re-allege each preceding paragraph as

though fully set forth herein.

      236.      Plaintiff Thomas Harries (for the purposes of this count, “Plaintiff”)

brings this claim on behalf of himself and the Missouri State Class against all

Defendants.

      237.      Plaintiff, the Missouri State Class, and Defendants are “persons”

within the meaning of Mo. Rev. Stat. § 407.010(5).

      238.      Defendants engaged in “trade” or “commerce” in the State of

Missouri within the meaning of Mo. Rev. Stat. § 407.010(7).


                                          78
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 82 of 91 PageID: 82




      239.      The Missouri Merchandising Practices Act (“Missouri MPA”) makes

unlawful the “act, use or employment by any person of any deception, fraud, false

pretense, misrepresentation, unfair practice, or the concealment, suppression, or

omission of any material fact in connection with the sale or advertisement of any

merchandise.” Mo. Rev. Stat. § 407.020.

      240.      In the course of its business, Defendants willfully failed to disclose

and actively concealed the dangerous risks posed by the many safety issues and the

serious Inflator Defect discussed above. Defendants compounded the deception by

repeatedly asserting that the Class Vehicles and/or the Defective Airbags installed

in them were safe, reliable, and of high quality, and by claiming to be a reputable

manufacturer that values safety.

      241.      By failing to disclose the Inflator Defect or facts about the Inflator

Defect described herein known to them or that were available to Defendants upon

reasonable inquiry, Defendants deprived consumers of all material facts about the

safety and functionality of their vehicle. By failing to release material facts about the

Inflator Defect, Defendants curtailed or reduced the ability of consumers to take

notice of material facts about their vehicle, and/or it affirmatively operated to hide

or keep those facts from consumers. 15 Mo. Code of Serv. Reg. § 60-9.110.

      242.      Moreover, Defendants have otherwise engaged in activities with a

tendency or capacity to deceive. Defendants also engaged in unlawful trade practices


                                           79
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 83 of 91 PageID: 83




by employing deception, deceptive acts or practices, fraud, misrepresentations,

unfair practices, and/or concealment, suppression or omission of any material fact

with intent that others rely upon such concealment, suppression or omission, in

connection with the sale of the Class Vehicles and/or the Defective Airbags installed

in them.

      243.     Defendants have known of the Inflator Defect well before issuing

formal recalls. Defendants failed to disclose and actively concealed the dangers and

risks posed by the Class Vehicles and/or the Defective Airbags installed in them.

      244.     By failing to disclose and by actively concealing the Inflator Defect

in the Class Vehicles and/or the Defective Airbags installed in them, by marketing

them as safe, reliable, and of high quality, and by presenting themselves as reputable

manufacturers that value safety, Defendants engaged in unfair or deceptive business

practices in violation of the Missouri MPA.

      245.     Defendants deliberately withheld the information about the

propensity of the Defective Airbags to spontaneously explode, instead of protecting

vehicle occupants from bodily injury during accidents, in order to ensure that

consumers would purchase the Class Vehicles.

      246.     In the course of Defendants’ business, they willfully failed to disclose

and actively concealed the dangerous risks posed by the many safety issues and

serious defect discussed above. Defendants compounded the deception by repeatedly


                                         80
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 84 of 91 PageID: 84




asserting that the Class Vehicles and/or the Defective Airbags installed in them were

safe, reliable, and of high quality, and by claiming to be a reputable manufacturer

that values safety.

      247.     Defendants’ unfair or deceptive acts or practices, including these

concealments, omissions, and suppressions of material facts, had a tendency or

capacity to mislead and create a false impression in consumers, and were likely to

and did in fact deceive reasonable consumers, including the Plaintiff, about the true

safety and reliability of his Class Vehicle and/or the Defective Airbag installed in it,

as well as the quality and the true value of the Class Vehicles.

      248.     Defendants intentionally and knowingly misrepresented material

facts regarding the Class Vehicles and/or the Defective Airbags installed in them

with an intent to mislead the Plaintiff and the Missouri State Class, including without

limitation by failing to disclose the Inflator Defect in light of circumstances under

which the omitted facts were necessary in order to correct the assumptions,

inferences or representations being made by Defendants about the safety or

reliability of the Class Vehicles and/or the Defective Airbags installed in them.

Consequently, the failure to disclose such facts amounts to misleading statements

pursuant to 15 Mo. Code of Serv. Reg. §60-9.090.

      249.     Because Defendants knew or believed that their statements regarding

safety and reliability of the Class Vehicles and/or the Defective Airbags installed in


                                          81
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 85 of 91 PageID: 85




them were not in accord with the facts and/or had no reasonable basis for such

statements in light of their knowledge of the Inflator Defect, Defendants engaged in

fraudulent misrepresentations pursuant to 15 Mo. Code of Serv. Reg.60-9.100.

      250.      Defendants’ conduct as described herein is unethical, oppressive, or

unscrupulous and/or it presented a risk of substantial injury to consumers whose

vehicles were inherently defective and dangerous in that the Defective Airbags

contain inflators are prone to explode, even without air-bag deployment, and maim

or kill drivers and passengers. Such acts are unfair practices in violation of 15 Mo.

Code of Serv. Reg. 60-8.020.

      251.      Defendants knew or should have known that its conduct violated the

Missouri MPA.

      252.      As alleged above, Defendants made material statements about the

safety and reliability of the Class Vehicles and/or the Defective Airbags installed in

them that were either false or misleading. Defendants’ representations, omissions,

statements, and commentary have included selling and marketing the Class Vehicles

as “safe” and “reliable,” despite their knowledge of the Inflator Defect or their failure

to reasonably investigate it.

      253.      To protect profits and to avoid remediation costs and a public

relations nightmare, Defendants concealed the dangers and risks posed by the Class

Vehicles and/or the Defective Airbags installed in them and their tragic


                                           82
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 86 of 91 PageID: 86




consequences, and allowed unsuspecting new and used car purchasers to continue to

buy/lease the Class Vehicles, and allowed them to continue driving highly dangerous

vehicles.

      254.     Defendants owed Plaintiff and the Missouri State Class a duty to

disclose the true safety and reliability of the Class Vehicles and/or the Defective

Airbags installed in them because Defendants:

                a. Possessed exclusive knowledge of the dangers and risks posed

                   by the foregoing;

                b. Intentionally concealed the foregoing from Plaintiff and the

                   Missouri State Class; and/or

                c. Made incomplete representations about the safety and reliability

                   of the foregoing generally, while purposefully withholding

                   material facts from Plaintiff, and members of the Missouri State

                   Class, that contradicted these representations.

      255.     Because Defendants fraudulently concealed the Inflator Defect in

Class Vehicles and/or the Defective Airbags installed in them, the value of the Class

Vehicles has greatly diminished. In light of the stigma attached to Class Vehicles by

Defendants’ conduct, they are now worth significantly less than they otherwise

would be.

      256.     Defendants’ failure to disclose and active concealment of the dangers


                                         83
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 87 of 91 PageID: 87




and risks posed by the Defective Airbags in Class Vehicles were material to Plaintiff

and the Missouri State Class. A vehicle made by a reputable manufacturer of safe

vehicles is worth more than an otherwise comparable vehicle made by a disreputable

manufacturer of unsafe vehicles that conceals defects rather than promptly remedies

them.

        257.   Plaintiff and the Missouri State Class suffered ascertainable loss

caused by Defendants’ misrepresentations and their failure to disclose material

information. Had they been aware of the Inflator Defect that existed in the Class

Vehicles and/or the Defective Airbags installed in them, and Defendants’ complete

disregard for safety, Plaintiff and the Missouri State Class either would not have paid

as much for their vehicles as they did or would not have purchased or leased them

at all. Plaintiff and the Missouri State Class did not receive the benefit of their

bargain as a result of Defendants’ misconduct.

        258.   Defendants’ violations present a continuing risk to Plaintiff, to the

Missouri State Class, as well as to the general public. Defendants’ unlawful acts and

practices complained of herein affect the public interest.

        259.   As a direct and proximate result of Defendants’ violations of the

Missouri MPA, Plaintiff and the Missouri State Class have suffered injury in-fact

and/or actual damage.

        260.   Defendants are liable to the Plaintiff and the Missouri State Class for


                                          84
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 88 of 91 PageID: 88




damages in amounts to be proven at trial, including attorneys’ fees, costs, and

punitive damages, as well as injunctive relief enjoining Defendants’ unfair and

deceptive practices, and any other just and proper relief under Mo. Rev. Stat. §

407.025.

                            MISSOURI COUNT II:
              Breach of the Implied Warranty of Merchantability
                          Mo. Ann. Stat. § 400.2-314

      261.     Plaintiffs incorporate and re-allege each preceding paragraph as

though fully set forth herein.

      262.     Plaintiff Thomas Harries (for the purposes of this count, “Plaintiff”)

brings this claim on behalf of himself and the Missouri State Class against all

Defendants.

      263.     Defendants are and were at all relevant times a merchant with respect

to motor vehicles and/or airbags within the meaning of Mo. Ann. Stat. § 400.2-

314(1).

      264.     A warranty that the Class Vehicles and/or the Defective Airbags

installed in them were in merchantable condition was implied by law in Class

Vehicle transactions, pursuant to Mo. Ann. Stat. § 400.2-314.

      265.     The Class Vehicles and/or the Defective Airbags installed in them,

when sold and at all times thereafter, were not merchantable and are not fit for the

ordinary purpose for which cars and airbags are used. Specifically, they are


                                         85
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 89 of 91 PageID: 89




inherently defective and dangerous in that the Defective Airbags contain inflators

that are prone to explode, even without air-bag deployment, and maim or kill drivers

and passengers.

      266.     Defendants were provided notice of these issues by its knowledge of

the issues, by customer complaints, by numerous complaints filed against it and/or

others, and by internal investigations.

      267.     As a direct and proximate result of Defendants’ breach of the

warranties of merchantability, Plaintiff and the Missouri State Class have been

damaged in an amount to be proven at trial.

IX.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly

situated, respectfully request that this Court enter judgment against Defendants and

in favor of Plaintiffs and the Classes, and award the following relief:

      A.     An order certifying this action as a class action pursuant to Rule 23 of

             the Federal Rules of Civil Procedure, declaring Plaintiffs as the

             representatives of the Class, and Plaintiffs’ counsel as counsel for the

             Classes;

      B.     An order awarding declaratory relief and enjoining Defendants from

             continuing the unlawful, deceptive, fraudulent, harmful, and unfair

             business conduct and practices alleged herein;


                                          86
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 90 of 91 PageID: 90




      C.    Injunctive and equitable relief in the form of a comprehensive program

            to repair or replace the Defective Airbags in all Class Vehicles, and/or

            buyback all Class Vehicles, and to fully reimburse and make whole all

            members of the Classes for all costs and economic losses;

      D.    Appropriate injunctive and equitable relief;

      E.    A declaration that Defendants are financially responsible for all Class

            notice and the administration of Class relief;

      F.    An order awarding costs, restitution, disgorgement, punitive damages,

            treble damages and exemplary damages under applicable law, and

            compensatory damages for economic loss, overpayment damages, and

            out-of-pocket costs in an amount to be determined at trial;

      G.    An order awarding any applicable statutory and civil penalties;

      H.    An order requiring Defendants to pay both pre- and post-judgment

            interest on any amounts awarded;

      I.    An award of costs, expenses and attorneys’ fees as permitted by law;

            and

      J.    Such other or further relief as the Court may deem appropriate, just, and

            equitable.

X.    DEMAND FOR JURY TRIAL

      Plaintiffs demand a trial by jury on all issues so triable.


                                          87
Case 1:21-cv-15867-RBK-SAK Document 1 Filed 08/23/21 Page 91 of 91 PageID: 91




 DATED: August 23, 2021             Respectfully submitted,

                                    /s/ James E. Cecchi
 Christopher A. Seeger              James E. Cecchi
 Christopher L. Ayers               Caroline F. Bartlett
 SEEGER WEISS LLP                   Jordan M. Steele
 55 Challenger Road, 6th Floor      CARELLA, BYRNE, CECCHI,
 Ridgefield Park, NJ 07660          OLSTEIN, BRODY & AGNELLO, P.C.
 Telephone: (973) 639-9100          5 Becker Farm Road
 Facsimile: (973) 679-8656          Roseland, New Jersey 07068
 cseeger@seegerweiss.com            Telephone: (973) 994-1700
 cayers@seegerweiss.com             Facsimile: (973) 994-1744
                                    jcecchi@carellabyrne.com
                                    cbartlett@carellabyrne.com
                                    jsteele@carellabyrne.com


 W. Daniel “Dee” Miles, III         Joseph H. Meltzer
 H. Clay Barnett, III               Melissa L. Troutner
 J. Mitch Williams                  KESSLER TOPAZ MELTZER
 BEASLEY, ALLEN,                    & CHECK, LLP
 CROW, METHVIN,                     280 King of Prussia Road
 PORTIS & MILES, P.C.               Radnor, PA 19087
 272 Commerce Street                Telephone: (610) 667-7706
 Montgomery, AL 36104               Facsimile: (610) 667-7756
 Telephone: (334) 269-2343          jmeltzer@ktmc.com
 dee.miles@beasleyallen.com         mtroutner@ktmc.com
 clay.barnett@beasleyallen.com
 mitch.williams@beasleyallen.com




                                     88
